 
 
II 
110th CONGRESS 2d Session 
S. 3623 
IN THE SENATE OF THE UNITED STATES 
 
September 26 (legislative day, September 17), 2008 
Mr. Lieberman (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To authorize appropriations for the Department of Homeland Security for fiscal years 2008 and 2009, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Homeland Security Authorization Act of 2008 and 2009. 
2.DefinitionsIn this Act— 
(1)the term Department means the Department of Homeland Security; and 
(2)the term Secretary means the Secretary of Homeland Security. 
3.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Definitions. 
Sec. 3. Table of contents. 
TITLE I—Authorization of appropriations 
Sec. 101. Department of Homeland Security. 
TITLE II—Policy, management, and integration improvements 
Sec. 201. Under Secretary for Policy. 
Sec. 202. Operations Coordination and Planning. 
Sec. 203. Department of Homeland Security headquarters. 
Sec. 204. Chief Information Officer. 
Sec. 205. Department of Homeland Security International Affairs Office. 
Sec. 206. Department of Homeland Security reorganization authority. 
Sec. 207. Homeland Security Institute. 
Sec. 208. Office of the Inspector General. 
Sec. 209. Department Management Directive System. 
TITLE III—Procurement policy and resources improvements 
Sec. 301. Department of Homeland Security investment review. 
Sec. 302. Required certification of project managers for level one projects. 
Sec. 303. Review and report on EAGLE and First Source contracts. 
Sec. 304. Report on use of personal services contracts. 
Sec. 305. Prohibition on use of contracts for congressional affairs activities. 
Sec. 306. Small business utilization report. 
Sec. 307. Department of Homeland Security mentor-protégé program. 
Sec. 308. Other transaction authority. 
Sec. 309. Independent verification and validation. 
Sec. 310. Strategic plan for acquisition workforce. 
Sec. 311. Buy American requirement; exceptions. 
TITLE IV—Workforce provisions 
Sec. 401. Authority for flexible personnel management at the Office of Intelligence and Analysis. 
Sec. 402. Direct hire authority for certain positions at the Science and Technology Directorate. 
Sec. 403. Appointment of the Chief Human Capital Officer by the Secretary of Homeland Security. 
Sec. 404. Plan to improve representation of minorities in various categories of employment. 
Sec. 405. Office of the Chief Learning Officer. 
Sec. 406. Extension of relocation expenses test programs. 
TITLE V—Intelligence and information-sharing provisions 
Sec. 501. Full and efficient use of open source information. 
Sec. 502. Authorization of intelligence activities. 
Sec. 503. Under Secretary for Intelligence and Analysis technical correction. 
TITLE VI—Cyber Security Infrastructure Protection Improvements 
Sec. 601. National Cyber Security Division. 
Sec. 602. National Cyber Security Center. 
Sec. 603. Authority for flexible personnel management for cyber security positions in the Department. 
Sec. 604. Cyber threat. 
Sec. 605. Cyber security research and development. 
Sec. 606. Comprehensive national cyber security initiative. 
Sec. 607. National Cyber Security Private Sector Advisory Board. 
Sec. 608. Infrastructure protection. 
TITLE VII—Biological, medical, and science and technology provisions 
Sec. 701. Chief Medical Officer and Office of Health Affairs. 
Sec. 702. Test, Evaluation, and Standards Division. 
Sec. 703. Director of Operational Testing. 
Sec. 704. Availability of testing facilities and equipment. 
Sec. 705. Homeland Security Science and Technology Advisory Committee. 
Sec. 706. National Academy of Sciences report. 
Sec. 707. Material threats. 
TITLE VIII—Border security provisions 
Subtitle A—Border security generally 
Sec. 801. Increase of Customs and Border Protection Officers and support staff at ports of entry. 
Sec. 802. Customs and Border Protection officer training. 
Sec. 803. Mobile Enrollment Teams Pilot Project. 
Sec. 804. Federal-State border security cooperation. 
Subtitle B—Customs and border protection agriculture specialists 
Sec. 811. Sense of the Senate. 
Sec. 812. Increase in number of U.S. Customs and Border Protection agriculture specialists. 
Sec. 813. Agriculture Specialist Career Track. 
Sec. 814. Agriculture Specialist recruitment and retention. 
Sec. 815. Retirement Provisions for Agriculture Specialists and Seized Property Specialists. 
Sec. 816. Equipment support. 
Sec. 817. Reports. 
TITLE IX—Preparedness and response provisions 
Sec. 901. National planning. 
Sec. 902. Predisaster hazard mitigation. 
Sec. 903. Community preparedness. 
Sec. 904. Metropolitan Medical Response System. 
Sec. 905. Emergency management assistance compact. 
Sec. 906. Clarification on use of funds. 
Sec. 907. Commercial Equipment Direct Assistance Program. 
Sec. 908. Task force for emergency readiness. 
Sec. 909. Technical and conforming amendments. 
TITLE X—National bombing prevention Act 
Sec. 1001. Bombing prevention. 
Sec. 1002. Explosives technology development and transfer. 
Sec. 1003. Savings clause. 
TITLE XI—Federal protective service authorization 
Sec. 1101. Authorization of Federal protective service personnel. 
Sec. 1102. Report on personnel needs of the Federal protective service. 
Sec. 1103. Authority for Federal protective service officers and investigators to carry weapons during off-duty times. 
Sec. 1104. Amendments relating to the civil service retirement system. 
Sec. 1105. Federal protective service contracts.  
IAuthorization of appropriations 
101.Department of Homeland Security 
(a)Fiscal year 2008There is authorized to be appropriated to the Secretary such sums as may be necessary for the necessary expenses of the Department for fiscal year 2008. 
(b)Fiscal year 2009There is authorized to be appropriated to the Secretary $42,186,000,000 for the necessary expenses of the Department for fiscal year 2009. 
IIPolicy, management, and integration improvements 
201.Under Secretary for Policy 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by— 
(1)redesignating section 601 as section 890A and transferring that section to after section 890; and 
(2)striking the heading for title VI and inserting the following: 
 
VIPolicy, planning, and operations coordination 
601.Under Secretary for Policy 
(a)In generalThere shall be in the Department an Under Secretary for Policy, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(b)ResponsibilitiesSubject to the direction and control of the Secretary, the Under Secretary for Policy shall— 
(1)serve as the principal policy advisor to the Secretary; 
(2)provide overall direction and supervision of policy development for the programs, offices, and activities of the Department; 
(3)establish and direct a formal policymaking process for the Department; 
(4)ensure that the budget of the Department (including the development of future year budgets) is compatible with the statutory and regulatory responsibilities of the Department and with the priorities, strategic plans, and policies established by the Secretary; 
(5)conduct long-range, strategic planning for the Department, including overseeing each quadrennial homeland security review under section 621; 
(6)coordinate policy development undertaken by the component agencies and offices of the Department; and 
(7)carry out such other responsibilities as the Secretary determines are appropriate, consistent with this section. . 
(b)Technical and conforming amendments 
(1)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— 
(A)in the table of contents in section 1(b)— 
(i)by striking the item relating to title IV and inserting the following: 
 
 
TITLE IV—Border and transportation security  . 
(ii)by striking the item relating to subtitle A of title IV and inserting the following: 
 
 
Subtitle A—Border and transportation security  . 
(iii)by striking the item relating to section 441 and inserting the following: 
 
 
Sec.441.Transfer of functions.  ; 
(iv)by striking the items relating to title VI and section 601 and inserting the following: 
 
 
Title VI—Policy, planning, and operations coordination 
Sec. 601. Under Secretary for Policy.  ; and 
(v)by inserting after the item relating to section 890 the following: 
 
 
Sec. 890A. Treatment of charitable trusts for members of the Armed Forces of the United States and other governmental organizations.  ;  
(B)in section 102(f)(10), by striking the Directorate of Border and Transportation Security and inserting U.S. Customs and Border Protection; 
(C)in section 103(a)(3), by striking for Border and Transportation Security and inserting for Policy; 
(D)by striking the heading for title IV and inserting the following: 
 
IVBorder and transportation security ; 
(E)by striking the heading for subtitle A of title IV and inserting the following: 
 
ABorder and transportation security ; 
(F)in section 402, by striking , acting through the Under Secretary for Border and Transportation Security,; 
(G)in section 411(a), by striking under the authority of the Under Secretary for Border and Transportation Security,; 
(H)in section 441— 
(i)in the section heading, by striking TO UNDER SECRETARY FOR BORDER AND TRANSPORTATION SECURITY; and 
(ii)by striking Under Secretary for Border and Transportation Security and inserting Secretary; 
(I)in section 442(a)— 
(i)in paragraph (2), by striking who— and all that follows through (B) shall and inserting who shall; and 
(ii)in paragraph (3)— 
(I)in subparagraph (A), by striking Under Secretary for Border and Transportation Security each place it appears and inserting Secretary; and 
(II)in subparagraph (C), by striking Border and Transportation Security and inserting Policy; 
(J)in section 443, by striking The Under Secretary for Border and Transportation Security and inserting The Secretary; 
(K)in section 444, by striking The Under Secretary for Border and Transportation Security and inserting The Secretary; 
(L)in section 472(e), by striking or the Under Secretary for Border and Transportation Security; and 
(M)in section 878(e), by striking the Directorate of Border and Transportation Security and inserting U.S. Customs and Border Protection, Immigration and Customs Enforcement. 
(2)Other laws 
(A)Vulnerability and threat assessmentSection 301 of the REAL ID Act of 2005 (8 U.S.C. 1778) is amended— 
(i)in subsection (a)— 
(I)in the first sentence, by striking Under Secretary of Homeland Security for Border and Transportation Security and inserting Secretary of Homeland Security; and 
(II)in the second sentence, by striking Under; 
(ii)in subsection (b)— 
(I)by striking Under; and 
(II)by striking Under Secretary’s findings and conclusions and inserting Secretary’s findings and conclusions; and 
(iii)in subsection (c), by striking Directorate of Border and Transportation Security . 
(B)Air charter programSection 44903(l)(1) of title 49, United States Code, is amended by striking Under Secretary for Border and Transportation Security of the Department of and inserting Secretary of. 
(C)Basic security trainingSection 44918(a)(2)(E) of title 49, United States Code, is amended by striking Under Secretary for Border and Transportation Security of the Department of and inserting Secretary of. 
(D)Airport security improvement projectsSection 44923 of title 49, United States Code, is amended— 
(i)in subsection (a), in the matter preceding paragraph (1), by striking Under Secretary for Border and Transportation Security of the Department of and inserting Secretary of; 
(ii)by striking Under Secretary each place it appears and inserting Secretary of Homeland Security; and 
(iii)in subsection (d)(3), in the paragraph heading, by striking Under. 
(E)Repair station securitySection 44924 of title 49, United States Code, is amended— 
(i)in subsection (a), by striking Under Secretary for Border and Transportation Security of the Department of and inserting Secretary of; and 
(ii)by striking Under Secretary each place it appears and inserting Secretary of Homeland Security. 
(F)Certificate actions in response to a security threatSection 46111 of title 49, United States Code, is amended— 
(i)in subsection (a), by striking Under Secretary for Border and Transportation Security of the Department of and inserting Secretary of; and 
(ii)by striking Under Secretary each place it appears and inserting Secretary of Homeland Security. 
202.Operations Coordination and Planning 
(a)In generalTitle VI of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.), as amended by section 201 of this Act, is amended by adding at the end the following: 
 
BOperations Coordination and Planning 
611.Operations Coordination and Planning 
(a)In generalThe Secretary shall ensure that the Department develops and maintains the capability to coordinate operations and strategically plan across all of the component organizations of the Department, including, where appropriate, through the use of a joint staff comprising personnel from those component organizations. 
(b)OfficeIn order to carry out the responsibilities described in subsection (a), the Secretary may establish in the Department an Office of Operations Coordination and Planning, which may be headed by a Director for Operations Coordination and Planning. 
(c)ResponsibilitiesThe responsibilities of a Director for Operations Coordination and Planning, subject to the direction and control of the Secretary, may include— 
(1)operations coordination and strategic planning, consistent with the responsibilities described in subsection (a); 
(2)supervision of a joint staff comprised of personnel detailed from the component organizations of the Department in order to carry out the responsibilities under paragraph (1); 
(3)overseeing the National Operations Center described in section 515; and 
(4)any other responsibilities, as determined by the Secretary. 
(d)LimitationNothing in this section may be construed to modify or impair the authorities of the Secretary or the Administrator of the Federal Emergency Management Agency under title V of this Act. 
CQuadrennial homeland security review . 
(b)TransferThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by redesignating section 707 as section 621 and transferring that section to after the heading for subtitle C of title VI, as added by subsection (a) of this section. 
(c)Technical and conforming amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— 
(1)by inserting after the item relating to section 601, as added by section 201 of this Act, the following: 
 
 
Subtitle B—Operations Coordination and Planning 
Sec.611. Operations Coordination and Planning. 
Subtitle C—Quadrennial Homeland Security Review 
Sec.621. Quadrennial Homeland Security Review.  ; and 
(2)by striking the item relating to section 707. 
203.Department of Homeland Security headquarters 
(a)FindingsRelating to the consolidation of the operations of the Department in a secure location, Congress finds the following: 
(1)The headquarters facilities of the Department are currently spread throughout 40 sites across the National Capital Region, making communication, coordination, and cooperation among the components of the Department a significant challenge and disrupting the ability of the Department to effectively fulfill the homeland security mission. 
(2)The General Services Administration has determined that the only site under the control of the Federal Government within the National Capital Region with the size, capacity, and security features to meet the minimum consolidation needs of the Department as identified in the National Capital Region Housing Master Plan of the Department submitted to the Congress on October 24, 2006, is the West Campus of Saint Elizabeth’s Hospital in the District of Columbia. 
(b)Consolidation 
(1)In generalNotwithstanding any other provision of law and not later than the end of fiscal year 2016, the Secretary shall consolidate key headquarters and components of the Department, as determined by the Secretary, in accordance with this subsection. 
(2)St. Elizabeth's hospitalThe Secretary shall ensure that at the West Campus of Saint Elizabeth’s Hospital in the District of Columbia, in a secure setting, there are— 
(A)not less than 4,500,000 gross square feet of office space for use by the Department; and 
(B)all necessary parking and infrastructure to support approximately 14,000 employees. 
(3)Other mission support activities 
(A)In generalThe Secretary shall consolidate the physical location of all components and activities of the Department in the National Capitol Region that do not relocate to the West Campus of St. Elizabeth’s Hospital to as few locations within the National Capitol Region as possible. 
(B)LimitationThe Secretary may only consolidate components and activities described in subparagraph (A) if the consolidation can be accomplished without negatively affecting the specific mission of the components or activities being consolidated. 
(c)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2008 through 2016. 
204.Chief Information OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following: 
 
(b)ResponsibilitiesThe Chief Information Officer shall— 
(1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the programs and operations of the information technology functions of the Department; 
(2)establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department; 
(3)in accordance with guidance from the Director of the Office of Management and Budget, develop and maintain a strategic information resources management plan that shall describe how information resources management activities help accomplish agency missions as required by section 3506(b)(2) of title 44, United States Code; 
(4)be responsible for information technology capital planning and investment management in accordance with section 3506(h) of title 44, United States Code and sections 11312 and 11313 of title 40, United States Code; 
(5)develop, maintain, and facilitate the implementation of a sound, secure, and integrated information technology architecture for the Department, as required by section 11315 of title 40, United States Code; 
(6)in coordination with the Chief Procurement Officer of the Department, assume responsibility for information systems acquisition, development and integration as required by section 3506(h)(2) of title 44, United States Code, and section 11312 of title 40, United States Code; 
(7)in coordination with the Chief Procurement Officer of the Department, review and approve any information technology acquisition with a total value greater than a threshold level to be determined by the Secretary; 
(8)implement initiatives to use information technology to improve government services to the public under section 101 of title 44, United States Code, (commonly known as the E-Government Act) and as required by section 3506(h)(3) of title 44, United States Code; 
(9)in coordination with the Executive Agent for Information Sharing of the Department, as designated by the Secretary, ensure that information technology systems meet the standards established under the information sharing environment, as defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485); 
(10)ensure that the Department meets its information technology and information resources management workforce or human capital needs in its hiring, training and professional development policies as required by section 3506(b) of title 44, United States Code, and section 11315(c) of title 40, United States Code; 
(11)collaborate with the heads of the components of the Department in recruiting and selecting key information technology officials in the components of the Department; and 
(12)perform other responsibilities, as determined by the Secretary. . 
205.Department of Homeland Security International Affairs Office 
(a)Office of international affairsThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking section 879 and inserting the following: 
 
879.Office of International Affairs 
(a)EstablishmentThere is established within the Department an Office of International Affairs, headed by the Assistant Secretary for International Affairs, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(b)Responsibilities of the Assistant SecretaryThe Assistant Secretary for International Affairs shall— 
(1)coordinate international activities within the Department, including the components of the Department, in coordination with other Federal officers with responsibility for counterterrorism and homeland security matters; 
(2)develop and update, in consultation with all components of the Department with international activities, an international strategic plan for the Department and establish a process for managing its implementation; 
(3)provide guidance to components of the Department on executing international activities and to employees of the Department who are deployed overseas, including— 
(A)establishing predeployment preparedness criteria for employees and any accompanying family members; 
(B)establishing, in coordination with the Under Secretary for Management, minimum support requirements for Department employees abroad, to ensure the employees have the proper resources and have received adequate and timely support prior to and during tours of duty; 
(C)providing information and training on administrative support services available to overseas employees from the Department of State and other Federal agencies; 
(D)establishing guidance on how Department attaches are expected to coordinate with other component staff and activities; and 
(E)developing procedures and guidance for employees of the Department returning to the United States; 
(4)maintain full awareness regarding the international travel of senior officers of the Department, in order to fully inform the Secretary and Deputy Secretary of the Department’s international activities; 
(5)promote information and education exchange with the international community of nations friendly to the United States in order to promote the sharing of homeland security information, best practices, and technologies relating to homeland security, in coordination with the Science and Technology Homeland Security International Cooperative Programs Office established under section 317, including— 
(A)exchange of information on research and development on homeland security technologies; 
(B)joint training exercises of emergency response providers; 
(C)exchange of expertise on terrorism prevention, preparedness, response, and recovery; 
(D)exchange of information with appropriate private sector entities with international exposure; and 
(E)international training and technical assistance to representatives of foreign countries who are collaborating with the Department; 
(6)identify areas for homeland security information and training exchange in which the United States has a demonstrated weakness and a country that is a friend or ally of the United States has a demonstrated expertise; 
(7)review and provide input to the Secretary on budget requests relating to the international expenditures of the elements and components of the Department; 
(8)participate, in coordination with other appropriate Federal agencies, in the development and implementation of international agreements relating to homeland security; and 
(9)perform other duties, as determined by the Secretary. 
(c)Responsibilities of the components of the Department 
(1)In generalAll components of the Department shall notify the Office of International Affairs of the intent of the component to pursue negotiations with foreign governments. 
(2)TravelAll components of the Departments shall inform the Office of International Affairs about the international travel of senior officers of the Department, including contacts with foreign governments. 
(d)ExclusionsThis section does not apply to international activities related to the protective mission of the United States Secret Service or to the United States Coast Guard when operating under the direct authority of the Secretary of Defense or Secretary of the Navy. . 
(b)Review of homeland security international affairs activities 
(1)In generalThe Secretary, in consultation with the Secretary of State, shall develop a plan to improve the coordination of the activities of the Department outside of the United States. 
(2)Contents of planThe plan developed under paragraph (1) shall include— 
(A)an assessment of the strategic priorities for the Department in the outreach and liaison activities of the Department with international partners; 
(B)an inventory and cost analysis of the international offices, workforce, and fixed assets of the Department; 
(C)a plan for improving the coordination of the activities and resources of the Department outside of the United States, including at United States embassies overseas; and 
(D)recommendations relating to the appropriate role for Senior Homeland Security Representatives and attaches of the Department at United States embassies overseas. 
(3)ReportingNot later than 210 days after the date of enactment of this Act, the Secretary shall submit the plan developed under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives. 
206.Department of Homeland Security reorganization authoritySection 872(b) of the Homeland Security Act of 2002 (6 U.S.C. 452(b)) is amended— 
(1)in paragraph (1), in the paragraph heading, by striking In general and inserting Limitations on initial reorganization plan; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)Limitations on other reorganization authority 
(A)In generalAuthority under subsection (a)(2) does not extend to the discontinuance, abolition, substantial consolidation, alteration, or transfer of any agency, entity, organizational unit, program, or function established or required to be maintained by statute. 
(B)ExceptionNotwithstanding paragraph (1), if the President determines it to be necessary because of an imminent threat to homeland security, a function, power, or duty vested by law in the Department, or an officer, official, or agency thereof, may be transferred, reassigned, or consolidated within the Department. A transfer, reassignment, or consolidation under this subparagraph shall remain in effect only until the President determines that the threat to homeland security has terminated or is no longer imminent. . 
207.Homeland Security InstituteSection 312 of the Homeland Security Act of 2002 (6 U.S.C. 192) is amended by striking subsection (g), and inserting the following: 
 
(g)Publication of institute reportsTo the maximum extent possible, the Homeland Security Institute shall make available unclassified versions of reports by the Homeland Security Institute on the website of the Homeland Security Institute. . 
208.Office of the Inspector GeneralOf the amount authorized to be appropriated under section 101, there are authorized to be appropriated to the Secretary for operations of the Office of the Inspector General of the Department— 
(1)$108,500,000 for fiscal year 2008; and 
(2)$111,600,000 for fiscal year 2009. 
209.Department Management Directive System 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall make available on the website of the Department all unclassified directives and management directives of the Department, including relevant attachments and enclosures. Any directive that contains controlled unclassified information may be redacted, as appropriate. 
(b)ReportNot later than 7 days after the date on which the Secretary makes all directives available under subsection (a), the Secretary shall submit a report that includes any directive or management directive of the Department (including attachments and enclosures) that was redacted or not published on the website of the Department because the directive or management directive contains classified information or controlled unclassified information to— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Homeland Security of the House of Representatives. 
IIIProcurement policy and resources improvements 
301.Department of Homeland Security investment review 
(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 202 of this Act, is amended by adding at the end the following: 
 
707.Department investment review 
(a)EstablishmentThe Secretary shall establish a process for the review of proposed investments by the Department. 
(b)PurposeThe Secretary shall use the process established under subsection (a) to inform investment decisions, strengthen acquisition oversight, and improve resource management across the Department. 
(c)Boards and councils 
(1)EstablishmentThe Secretary shall establish a Department-wide Acquisition Review Board for the purpose of carrying out the investment review process established under subsection (a). 
(2)MembershipThe Secretary shall designate appropriate officers of the Department to serve on the Acquisition Review Board. 
(3)Subordinate boards and councilsThe Secretary may establish subordinate boards and councils reporting to the Acquisition Review Board to review certain categories of investments on a Department-wide basis. 
(d)Investment thresholdsThe Secretary shall establish threshold amounts for the review of investments by the Acquisition Review Board and any subordinate boards and councils. . 
(b)Reporting requirements 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall submit a report on the implementation of the amendments made by this section, including providing all directives, instructions, memoranda, manuals, guidebooks, and other materials relevant to the implementation of the amendments made by this section to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives. 
(2)Annual report 
(A)In generalThe Secretary shall submit an annual report on the activities of the Acquisition Review Board and subordinate boards and councils established within the Department for the purpose of Department-wide investment review and acquisition oversight under section 707 of the Homeland Security Act of 2002, as added by this section, including detailed statistics on programs and activities reviewed, to— 
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(ii)the Committee on Homeland Security of the House of Representatives. 
(B)Annual financial reportThe report under this paragraph may be included as part of the performance and accountability report submitted by the Department under section 3516(f) of title 31, United States Code. 
(c)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 706 the following: 
 
 
Sec. 707. Department investment review.  . 
302.Required certification of project managers for level one projectsNot later than 12 months after the date of enactment of this Act, the Secretary shall assign to each Level 1 project of the Department (as defined by the Acquisition Review Board established under section 707 of the Homeland Security Act of 2002, as added by this Act) with an estimated value of more than $100,000,000 at least 1 project manager certified by the Secretary as competent to administer programs of that size. The designation of project level and the certification of project managers shall be in accordance with the Federal IT Project Manager Guidance issued by the Chief Information Officers Council. 
303.Review and report on EAGLE and First Source contracts 
(a)ReviewNot later than 6 months after the date of enactment of this Act, the Secretary shall review the Enterprise Acquisition Gateway for Leading Edge Solutions and First Source contract vehicles and determine whether each contract vehicle is cost effective or redundant considering all contracts in effect on the date of enactment of this Act that are available for multi-agency use. In determining whether a contract is cost effective, the Secretary shall consider all direct and indirect costs to the Department of awarding and administering the contract and the impact the contract will have on the ability of the Federal Government to leverage its purchasing power. The Secretary shall submit the results of the review to the Administrator of the Office of Federal Procurement Policy and the Committees listed in subsection (b). 
(b)In generalOn a quarterly basis, the Chief Procurement Officer of the Department shall submit a report on contracts awarded and orders issued in an amount greater than $1,000,000 by the Department under the Enterprise Acquisition Gateway for Leading Edge Solutions and First Source contract vehicles to— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Homeland Security of the House of Representatives. 
(c)ContentsEach report submitted under this section shall contain— 
(1)a description of each contract awarded or order issued by the Department under the Enterprise Acquisition Gateway for Leading Edge Solutions and First Source contract vehicles during the applicable quarter, including the name of the contractor, the estimated cost, and the type of contract or order and, if applicable, the award fee structure; 
(2)for each contract or order described in paragraph (1), a copy of the statement of work; 
(3)for each contract or order described in paragraph (1), an explanation of why other Governmentwide contract vehicles are not suitable to meet the needs of the Department; and 
(4)for any contract or order described in paragraph (1) that is a cost reimbursement or time and materials contract or order, an explanation of why a fixed price arrangement was not an appropriate solution. 
304.Report on use of personal services contracts 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary shall submit a report on the use by the Department of the authority granted for procurement of personal services under section 832 of the Homeland Security Act of 2002 (6 U.S.C. 392) to— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Homeland Security of the House of Representatives. 
(b)ContentsThe report submitted under subsection (a) shall include a description of each procurement for temporary or intermittent personal services acquired under the authority granted for procurement of personal services under section 832 of the Homeland Security Act of 2002 (6 U.S.C. 392), including the duration of any contract for such services. 
305.Prohibition on use of contracts for congressional affairs activitiesThe Department may not enter into a contract under which the person contracting with the Department will— 
(1)provide responses to requests for information from a Member of Congress or a committee of Congress; or 
(2)prepare written or oral testimony of an officer or employee of the Department in response to a request to appear before Congress. 
306.Small business utilization report 
(a)Report 
(1)In generalNot later than 12 months after the date of enactment of this Act, the Chief Procurement Officer of the Department shall submit a report regarding the use of small business concerns by the Department to— 
(A)the Secretary; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(C)the Committee on Homeland Security of the House of Representatives. 
(2)ContentsThe report submitted under paragraph (1) shall identify each component of the Department that did not meet the goals for small business participation by the component the previous fiscal year. 
(b)Action planFor a component meeting or exceeding the goals for small business participation an action plan is not required. For a component not meeting the goals for small business participation, not later than 90 days after the date on which the report under subsection (a) is submitted, the Chief Procurement Officer of the Department, in consultation with the Director of Small and Disadvantaged Business Utilization of the Department, shall, for each component develop, submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, and begin implementing an action plan, including a timetable, for achieving small business participation goals. 
307.Department of Homeland Security mentor-protégé program 
(a)EstablishmentThe Secretary shall establish within the Office of Small and Disadvantaged Business Utilization of the Department a mentor-protégé program. 
(b)Review by inspector generalThe Inspector General of the Department shall conduct a review of the mentor-protégé program established under this section, which shall include— 
(1)an assessment of the effectiveness of the program under this section; 
(2)identification of any barriers that restrict contractors from participating in the program under this section; 
(3)a comparison of the program under this section with the Department of Defense mentor-protégé program; and 
(4)development of recommendations to strengthen the program. 
308.Other transaction authoritySection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a)— 
(A)by striking Until September 30, 2008, the Secretary may carry out a pilot program and inserting If the Secretary issues policy guidance by September 30, 2008, detailing the appropriate use of other transaction authority and provides mandatory other transaction training to each employee who has the authority to handle procurements under other transaction authority, the Secretary may, before September 30, 2010, carry out a program; and 
(B)in paragraph (1), by striking subsection (b) and inserting subsection (b)(1); 
(2)in subsection (b)— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and realigning such subparagraphs, as so redesignated, so as to be indented 4 ems from the left margin; 
(B)by striking (b) Report.—Not later than 2 years and inserting the following: 
 
(b)Reports 
(1)In generalNot later than 2 years ; and 
(C)by adding at the end the following: 
 
(2)Annual report on exercise of other transaction authority 
(A)In generalThe Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an annual report on the exercise of other transaction authority under subsection (a). 
(B)ContentThe report required under subparagraph (A) shall include the following: 
(i)The technology areas in which research projects were conducted under other transaction authority. 
(ii)The extent of the cost-sharing among Federal and non-Federal sources. 
(iii)The extent to which the use of the other transaction authority— 
(I)has contributed to a broadening of the technology and industrial base available for meeting the needs of the Department; and 
(II)has fostered within the technology and industrial base new relationships and practices that support the national security of the United States. 
(iv)The total amount of payments, if any, that were received by the Federal Government during the fiscal year covered by the report. 
(v)The rationale for using other transaction authority, including why grants or Federal Acquisition Regulation-based contracts were not used, the extent of competition, and the amount expended for each such project. . 
309.Independent verification and validation 
(a)Report 
(1)In generalNot later than 12 months after the date of enactment of this Act, and semi-annually thereafter, the Chief Procurement Officer of the Department shall submit a report regarding the use of independent verification and validation by the Department to— 
(A)the Secretary; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(C)the Committee on Homeland Security of the House of Representatives. 
(2)ContentsThe report submitted under paragraph (1) shall— 
(A)identify each program in the Department where independent verification and validation was used and a description of the use; 
(B)include recommendations for implementing independent verification and validation in future procurements; and 
(C)for all Level 1 projects of the Department (as defined by the Acquisition Review Board established under section 707 of the Homeland Security Act of 2002, as added by this Act) not using independent verification and validation, provide an explanation of why independent verification and validation was not used. 
310.Strategic plan for acquisition workforce 
(a)Strategic planNot later than 6 months after the date of enactment of this Act, the Chief Procurement Officer and the Chief Human Capital Officer of the Department shall develop and deliver to relevant congressional committees a 5-year strategic plan for the acquisition workforce of the Department. 
(b)Elements of planThe plan required under subsection (a) shall, at a minimum— 
(1)designate, in coordination with the Office of Federal Procurement Policy, positions in the Department that are acquisition positions which— 
(A)shall include, at a minimum— 
(i)program management positions; 
(ii)systems planning, research, development, engineering, and testing positions; 
(iii)procurement, including contracting positions; 
(iv)industrial property management positions; 
(v)logistics positions; 
(vi)quality control and assurance positions; 
(vii)manufacturing and production positions; 
(viii)business, cost estimating, financial management, and auditing positions; 
(ix)education, training, and career development positions; 
(x)construction positions; and 
(xi)positions involving joint development and production with other government agencies and foreign countries; and 
(B)may include positions that are in management headquarters activities and in management headquarters support activities and perform acquisition-related functions; 
(2)identify acquisition workforce needs of each component and of units performing Department-wide acquisition functions, including workforce gaps and strategies for filling those gaps; 
(3)include Departmental guidance and policies on the use of contractors to perform acquisition functions; 
(4)describe specific steps for the recruitment, hiring, training, and retention of the workforce identified in paragraph (2); and 
(5)set forth goals for achieving integration and consistency with governmentwide training and accreditation standards, acquisition training tools and training facilities. 
(c)Other acquisition positionsThe plan required under subsection (a) may provide that the Chief Acquisition Officer or Senior Procurement Executive, as appropriate, may designate as acquisition positions those additional positions that perform significant acquisition-related functions within that component of the Department. 
(d)Relevant congressional committeesFor purposes of this section, the term relevant congressional committees means the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. 
311.Buy American requirement; exceptions 
(a)RequirementExcept as provided in subsections (c) through (e), funds appropriated or otherwise available to the Transportation Security Administration may not be used for the procurement of an item described in subsection (b) if the item is not grown, reprocessed, reused, or produced in the United States. 
(b)Covered itemsAn item referred to in subsection (a) is, if the item is directly related to the national security interests of the United States, an article or item of— 
(1)clothing and the materials and components thereof, other than sensors, electronics, or other items added to, and not normally associated with, clothing (and the materials and components thereof); 
(2)tents, tarpaulins, or covers; or 
(3)cotton and other natural fiber products, woven silk or woven silk blends, spun silk yarn for cartridge cloth, synthetic fabric or coated synthetic fabric (including all textile fibers and yarns that are for use in such fabrics), canvas products, or wool (whether in the form of fiber or yarn or contained in fabrics, materials, or manufactured articles). 
(c)Availability exceptionSubsection (a) does not apply to the extent that the Secretary determines that satisfactory quality and sufficient quantity of any such article or item described in subsection (b) grown, reprocessed, reused, or produced in the United States cannot be procured as and when needed. 
(d)Exception for certain procurements outside the United StatesSubsection (a) does not apply to— 
(1)procurements by vessels in foreign waters; or 
(2)emergency procurements. 
(e)Exception for small purchasesSubsection (a) does not apply to purchases for amounts not greater than the threshold for a public notice of solicitation described in section 18(a)(1)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 416(a)(1)(A)). 
(f)Applicability to contracts and subcontracts for procurement of commercial itemsThis section shall apply to contracts and subcontracts for the procurement of commercial items notwithstanding section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430). 
(g)Geographic coverageIn this section, the term United States includes the possessions of the United States. 
(h)Notification required within 7 days after contract award if certain exceptions appliedIn the case of any contract for the procurement of an item described in subsection (b), if the Secretary applies an exception set forth in subsection (c) with respect to that contract, the Secretary shall, not later than 7 days after the award of the contract, post a notification that the exception has been applied on the Internet site maintained by the General Services Administration know as FedBizOpps.gov (or any successor site). 
(i)Training during fiscal year 2008 
(1)In generalThe Secretary shall ensure that each member of the acquisition workforce in the Department who participates personally and substantially in the acquisition of textiles on a regular basis receives training during fiscal year 2008 on the requirements of this section and the regulations implementing this section. 
(2)Inclusion of information in new training programsThe Secretary shall ensure that any training program for the acquisition workforce developed or implemented after the date of enactment of this Act includes comprehensive information on the requirements described in paragraph (1). 
(j)Consistency with international agreements 
(1)In generalA provision of this section shall not apply to the extent the Secretary, in consultation with the United States Trade Representative, determines that the provision is inconsistent with United States obligations under an international agreement. 
(2)ReportThe Secretary shall submit to Congress a report each year containing, with respect to the year covered by the report— 
(A)a list of each provision of this section that did not apply during that year pursuant to a determination by the Secretary under paragraph (1); and 
(B)a list of each contract awarded by the Department during that year without regard to a provision in this section because that provision was made inapplicable pursuant to such a determination. 
(k)Effective dateThis section applies with respect to contracts entered into by or on behalf of the Transportation Security Administration after the date of the enactment of this Act. 
IVWorkforce provisions 
401.Authority for flexible personnel management at the Office of Intelligence and Analysis 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after section 845 the following: 
 
846.Authority for flexible personnel management at the Office of Intelligence and Analysis 
(a)Authority To establish positions in excepted service 
(1)In generalWith the concurrence of the Director of National Intelligence and in coordination with the Director of the Office of Personnel Management, the Secretary may— 
(A)convert competitive service positions, and the incumbents of such positions, within the Office of Intelligence and Analysis to excepted service positions as the Secretary determines necessary to carry out the intelligence functions of the Department; and 
(B)establish new positions within the Office of Intelligence and Analysis in the excepted service, if the Secretary determines such positions are necessary to carry out the intelligence functions of the Department. 
(2)Classification and pay rangesIn coordination with the Director of National Intelligence, the Secretary may establish the classification and ranges of rates of basic pay for any position converted under paragraph (1)(A) or established under paragraph (1)(B), notwithstanding otherwise applicable laws governing the classification and rates of basic pay for such positions. 
(3)Appointment and compensationThe Secretary may appoint individuals for service in positions converted under paragraph (1)(A) or established under paragraph (1)(B) without regard to the provisions of chapter 33 of title 5, United States Code, governing appointments in the competitive service, and to fix the compensation of such individuals within the applicable ranges of rates of basic pay established under paragraph (2). 
(4)Maximum rate of basic payThe maximum rate of basic pay the Secretary may establish under this subsection is the rate for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(b)Extension of flexible personnel management authorities 
(1)DefinitionsIn this subsection— 
(A)the term compensation authority— 
(i)means authority involving basic pay (including position classification), premium pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, and special payments; and 
(ii)shall not include— 
(I)authorities relating to benefits such as leave, severance pay, retirement, and insurance; 
(II)authority to grant a rank award by the President under section 4507, 4507a, or 3151(c) of title 5, United States Code, or any other provision of law; or 
(III)compensation authorities and performance management authorities provided under provisions of law relating to the Senior Executive Service; and 
(B)the term intelligence community has the meaning given under section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
(2)In generalNotwithstanding any other provision of law, in order to ensure the equitable treatment of employees across the intelligence community, the Secretary, with the concurrence of the Director of National Intelligence, or for those matters that fall under the responsibilities of the Office of Personnel Management under statute or executive order, in coordination with the Director of the Office of Personnel Management, may authorize the Office of Intelligence and Analysis to adopt compensation authority, performance management authority, and scholarship authority that have been authorized for another element of the intelligence community if the Secretary and the Director of National Intelligence— 
(A)determine that the adoption of such authority would improve the management and performance of the intelligence community; and 
(B)not later than 60 days before such authority is to take effect, submit notice of the adoption of such authority by the Office of Intelligence and Analysis, including the authority to be so adopted, and an estimate of the costs associated with the adoption of such authority to— 
(i)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and 
(ii)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives. 
(3)Equivalent application of compensation authorityTo the extent that a compensation authority within the intelligence community is limited to a particular category of employees or a particular situation, the authority may be adopted by the Office of Intelligence and Analysis under this subsection only for employees in an equivalent category or in an equivalent situation. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 845 the following: 
 
 
Sec. 846. Authority for flexible personnel management at the Office of Intelligence and Analysis.  . 
402.Direct hire authority for certain positions at the Science and Technology Directorate 
(a)DefinitionIn this section, the term employee has the meaning given under section 2105 of title 5, United States Code. 
(b)AuthorityThe Secretary may make appointments to a position described under subsection (c) without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title. 
(c)PositionsThis section applies with respect to any scientific or engineering position within the Science and Technology Directorate which requires an advanced degree. 
(d)Limitation 
(1)In generalAuthority under this section may not, in any calendar year and with respect to any laboratory, be exercised with respect to a number of positions greater than the number equal to 2 percent of the total number of positions within such laboratory that are filled as of the end of the most recent fiscal year before the start of such calendar year. 
(2)Full-time equivalent basisFor purposes of this subsection, positions shall be counted on a full-time equivalent basis. 
(e)TerminationThe authority to make appointments under this section shall terminate on January 1, 2014. 
403.Appointment of the Chief Human Capital Officer by the Secretary of Homeland SecuritySection 103(d) of the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended— 
(1)by striking paragraph (3); and 
(2)redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
404.Plan to improve representation of minorities in various categories of employment 
(a)Representation of minorities 
(1)In generalThe Department shall implement policies and procedures Department-wide in accordance with section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16) and section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791). 
(2)TermsIn this section, the terms defined in section 7201(a) of title 5, United States Code, have the meanings given such terms in that section 7201(a). 
(b)Plan for improving representation of minorities 
(1)In general 
(A)Submission of planNot later than 90 days after the date of enactment of this Act, the Chief Human Capital Officer of the Department shall submit a plan to achieve the objective of addressing any underrepresentation of minorities in the various categories of civil service employment within the Department to— 
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(ii)the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives; and 
(iii)the Comptroller General of the United States. 
(B)ContentsThe plan submitted under this subsection shall identify and describe— 
(i)any barriers to achieving the objective described under subparagraph (A); and 
(ii)the strategies and measures to overcome such barriers. 
(2)Determination by Equal Employment Opportunity CommissionIn consultation with the Office of Personnel Management, the Equal Employment Opportunity Commission shall make the determination of the number of members of a minority group for purposes of applying definitions under section 7201(a) of title 5, United States Code, in this section. 
(c)AssessmentsNot later than 1 year after the date on which Chief Human Capital Officer submits the plan under subsection (b), the Comptroller General of the United States shall assess— 
(1)any programs and other measures currently being implemented to achieve the objective described under subsection (b)(1); and 
(2)the likelihood that the plan will allow the Department to achieve such objective. 
405.Office of the Chief Learning Officer 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after section 707 the following: 
 
708.Chief Learning Officer 
(a)EstablishmentThere is established within the Department an Office of the Chief Learning Officer. 
(b)Chief learning officerThe Chief Learning Officer shall be the head of the Office of the Chief Learning Officer. 
(c)ResponsibilitiesThe responsibilities of the Chief Learning Officer shall include— 
(1)establishing a Learning and Development strategy for the Department, and managing the implementation of that strategy; 
(2)managing the Department of Homeland Security University System; 
(3)coordinating with the components of the Department to ensure that training and education activities at the component level are consistent, as appropriate, with the objectives of the Learning and Development strategy; 
(4)identifying training and education requirements throughout the Department for career fields not otherwise managed by another office or component of the Department as directed by statute; 
(5)filling gaps in training and education through analysis and creation of courses or programs; 
(6)coordinating with the Administrator of the Federal Emergency Management Agency on activities under section 845; 
(7)ensuring that training and education programs and activities are adequately publicized to Department employees and to other stakeholders, including other Federal, State, local and tribal officials, as appropriate; and 
(8)other responsibilities, as directed by the Secretary. . 
(b)Learning and development strategyNot later than 15 days after the date of enactment of this Act, the Department shall publish the Department of Homeland Security Learning and Development strategy, dated September 28, 2007, on the Department website. 
(c)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting after the item relating to section 707 the following: 
 
 
Sec. 708. Chief Learning Officer.  . 
406.Extension of relocation expenses test programs 
(a)In generalSection 5739(e) of title 5, United States Code, is amended by striking 11 years and inserting 14 years. 
(b)Effective dateThe amendment made by this section shall take effect as though enacted as part of the Travel and Transportation Reform Act of 1998 (Public Law 105–264; 112 Stat. 2355). 
VIntelligence and information-sharing provisions 
501.Full and efficient use of open source information 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
210F.Full and efficient use of open source information 
(a)Definition of open source informationIn this section, the term open source information means publicly available information that can be lawfully obtained by a member of the public by request, purchase, or observation. 
(b)Responsibilities of SecretaryIn coordination with the Assistant Deputy Director of National Intelligence for Open Source and the Director of National Intelligence, the Secretary shall establish an open source collection, analysis, and dissemination program within the Office of Intelligence and Analysis. The program shall make full and efficient use of open source information to develop and disseminate open source alerts, warnings, and other intelligence products relating to the mission of the Department. 
(c)Intelligence analysisThe Secretary shall ensure that the Department makes full and efficient use of open source information in carrying out paragraphs (1) and (2) of section 201(d). 
(d)DisseminationThe Secretary shall make open source information of the Department available to appropriate officers of the Federal Government, State, local, and tribal governments, and private-sector entities, using systems and networks for the dissemination of homeland security information. 
(e)Protection of privacy 
(1)Compliance with other lawsThe Secretary shall ensure that the manner in which open source information is gathered and disseminated by the Department complies with section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974), provisions of law enacted by the E-Government Act of 2002 (Public Law 107–347), and all other relevant Federal laws. 
(2)Description in annual report by Privacy OfficerThe Privacy Officer of the Department shall include in the annual report submitted to Congress under section 222 an assessment of compliance by Federal departments and agencies with the laws described in paragraph (1), as they relate to the use of open source information. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. et seq.) is amended by inserting after the item relating to section 210E the following: 
 
 
Sec. 210F. Full and efficient use of open source information.  . 
502.Authorization of intelligence activities 
(a)In generalFunds authorized or made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal years 2008 and 2009. 
(b)Rule of constructionThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States. 
503.Under Secretary for Intelligence and Analysis technical correctionSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended— 
(1)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and 
(2)by inserting after paragraph (8) the following: 
 
(9)An Under Secretary for Intelligence and Analysis. . 
VICyber Security Infrastructure Protection Improvements 
601.National Cyber Security Division 
(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by adding at the end the following: 
 
226.National Cyber Security Division 
(a)DefinitionsIn this section— 
(1)the term critical information infrastructure means a system or asset, whether physical or virtual, used in processing, transferring, and storing information so vital to the United States that the incapacity or destruction of such system or asset would have a debilitating impact on security, national economic security, or national public health or safety; and 
(2)the term Division means the National Cyber Security Division. 
(b)EstablishmentThere shall be within the Office of the Assistant Secretary for Cyber Security and Communications a National Cyber Security Division. 
(c)Responsibilities 
(1)In generalThe Division shall be responsible for overseeing preparation, situational awareness, response, reconstitution, and mitigation necessary for cyber security, including— 
(A)establishing and maintaining a capability within the Department to identify threats to critical information infrastructure to aid in detection of vulnerabilities and warning of potential acts of terrorism and other attacks; 
(B)establishing and maintaining a capability to share useful, timely information regarding cyber vulnerabilities, threats, and attacks with officers of the Federal Government and State and local governments, the private sector, and the general public; 
(C)conducting comprehensive risk assessments on critical information infrastructure with respect to acts of terrorism and other large-scale disruptions, identifying and prioritizing vulnerabilities in non-Federal critical information infrastructure, and coordinating the mitigation of such vulnerabilities; 
(D)coordinating with the Assistant Secretary for Infrastructure Protection to ensure that cyber security is appropriately addressed in carrying out the infrastructure protection responsibilities described in section 201(d); 
(E)developing, with input from the owners and operators of relevant assets and systems, a plan for the continuation of critical information operations in the event of a cyber attack or other large-scale disruption of the information infrastructure of the United States; 
(F)defining what qualifies as a cyber incident of national significance for purposes of the National Response Plan or any successor plan prepared under section 504(a)(6); 
(G)ensuring that the priorities, procedures, and resources of the Department are in place to reconstitute critical information infrastructures in the event of an act of terrorism or other large-scale disruption of such infrastructures; 
(H)developing, in coordination with the National Cyber Security Center, a national cyber security awareness, training, and education program that promotes cyber security awareness within the Federal Government and throughout the Nation; and 
(I)consulting and coordinating with the Under Secretary for Science and Technology on cyber security research and development to strengthen critical information infrastructure against acts of terrorism and other large-scale disruptions. 
(2)StaffingThe Division shall establish a capability to attract and retain qualified information technology experts at the Department to help analyze cyber threats and vulnerabilities. 
(3)Federal network securityThe Division, in coordination with the National Cyber Security Center, shall monitor, consistent with the Constitution and other applicable laws of the United States, network traffic for all Federal civilian departments and agencies to determine any potential cyber incidents or vulnerabilities. 
(4)Collaboration 
(A)In generalWherever possible, the Division shall work collaboratively with relevant members of the private sector, academia, other cyber security experts, and officers of the Federal Government and State, local, and tribal governments in carrying out the responsibilities under this subsection. 
(B)Single contactThe Division shall provide a single Federal Government contact for State, local, and tribal governments and academia and other private sector entities to exchange information and work collaboratively regarding the security of critical information infrastructure. . 
(b)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 225 the following: 
 
 
Sec. 226. National Cyber Security Division.  . 
602.National Cyber Security Center 
(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.), as amended by section 601 of this Act, is amended by adding at the end the following: 
 
227.National Cyber Security Center 
(a)DefinitionsIn this section— 
(1)the term agency— 
(A)means any executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency; and 
(B)does not include the governments of the District of Columbia and of the territories and possessions of the United States and their various subdivisions; 
(2)the term Director means the Director of the National Cyber Security Center; 
(3)the term Federal information infrastructure means the information infrastructure that is operated by an agency; and 
(4)the term information infrastructure means the underlying framework that information systems and assets rely on in processing, transmitting, receiving, or storing information electronically. 
(b)EstablishmentThere is established within the Department a National Cyber Security Center. 
(c)Director 
(1)Establishment and appointmentThere is a Director of the National Cyber Security Center, who shall be— 
(A)the head of the National Cyber Security Center; 
(B)a member of the Chief Information Officers Council; and 
(C)appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe Director shall have significant expertise in matters relating to the security of information technology systems or other relevant experience. 
(3)Limitation on serviceThe individual serving as the Director may not, while so serving, serve in any other capacity in the Federal Government, except to the extent that the individual serving as Director is doing so in an acting capacity. 
(4)SupervisionThe Director shall report to— 
(A)the President on matters relating to the interagency missions described in subparagraph (B), (C), or (E) of subsection (e)(1); and 
(B)the Secretary on all other matters, without being required to report through any other official of the Department. 
(d)Deputy directors 
(1)Establishment and appointmentThere are 2 Deputy Directors of the National Cyber Security Center, who shall report to the Director. 
(2)Detailee and employee 
(A)DetaileeThe Director shall enter into a memorandum of understanding with the Director of National Intelligence for the assignment of an employee of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) with relevant experience to work at the National Cyber Security Center as a Deputy Director. 
(B)EmployeeOne Deputy Director shall be a permanent employee of the Department and a member of the Senior Executive Service. 
(e)Primary Missions 
(1)In generalThe primary missions of the National Cyber Security Center shall be to— 
(A)coordinate and integrate information to— 
(i)provide cross-domain situational awareness; and 
(ii)analyze and report on the composite state of the Federal information infrastructure; 
(B)unify strategy for the security of the Federal information infrastructure; 
(C)coordinate the development of interagency plans in response to an incident of national significance relating to the security of the Federal information infrastructure; 
(D)coordinate in conjunction with the Director of the Office of Management and Budget the development of uniform standards and guidelines under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3); 
(E)develop performance measures to evaluate the security of the Federal information infrastructure; and 
(F)ensure, in coordination with the Privacy Office and the Office for Civil Rights and Civil Liberties, that all policies and procedures for securing the Federal information infrastructure comply with all applicable policies, regulations, and laws protecting the privacy and civil liberties of individuals. 
(2)Awareness of security statusThe National Cyber Security Center shall establish electronic connections to ensure timely awareness of the security status of the information infrastructure and overall United States Cyber Networks and Systems with— 
(A)the United States Computer Emergency Readiness Team; 
(B)the National Security Agency Threat Operations Center; 
(C)the Joint Task Force-Global Network Operations; 
(D)the Department of Defense Cyber Crime Center; 
(E)the National Cyber Investigative Joint Task Force; 
(F)the Intelligence Community Incident Response Center; 
(G)any other agency identified by the Director, with the concurrence of the head of that agency; and 
(H)any other nongovernmental organization identified by the Director, with the concurrence of the owner or operator of that organization. 
(f)Authorities of the director 
(1)Access to informationUnless otherwise directed by the President— 
(A)the Director shall access, receive, and analyze law enforcement information, intelligence information, terrorism information (as defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)), and other information as determined by the Director, relevant to the security of the Federal information infrastructure from agencies of the Federal Government, State, and local government agencies (including law enforcement agencies), and as appropriate, private sector entities related to the security of Federal information infrastructure; and 
(B)any agency in possession of law enforcement information, intelligence information, and terrorism information (as defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)) relevant to the security of the Federal information infrastructure shall provide that information to the Director in a timely manner. 
(2)Breach of any Government information technology systemUnless otherwise directed by the President, upon notification or detection of any act or omission by any person or entity that substantially jeopardizes the security of the Federal information infrastructure, the entities described under subsection (e)(2) shall immediately inform the Director of such act or omission. 
(3)Development of budgetsBased on standards and guidelines developed under subsection (e)(1)(D) and any other relevant information, the Director shall— 
(A)provide to the head of each agency that operates a Federal computer system, guidance for developing the budget pertaining to the information security activities of each agency; 
(B)provide such guidance to the Director of the Office of Management and Budget who shall, to the maximum extent practicable, ensure that each agency budget conforms with such guidance; 
(C)regularly evaluate each agency budget to determine if that budget is adequate to meet the performance measures established under subsection (e)(1)(E); and 
(D)provide copies of that evaluation to— 
(i)the head of each relevant agency; 
(ii)the Director of the Office of Management and Budget; 
(iii)the Committee on Appropriations of the Senate; 
(iv)the Committee on Appropriations of the House of Representatives; 
(v)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(vi)the Committee on Oversight and Government Reform of the House of Representatives; and 
(vii)and the Committee on Homeland Security of the House of Representatives. 
(4)Review and inspection 
(A)In generalThe Director may— 
(i)review the enterprise architecture, acquisition plans, contracts, policies, and procedures of any agency relevant to the information security of the Federal information infrastructure; and 
(ii)physically inspect any facility to determine if the performance measures established by the National Cyber Security Center have been satisfied. 
(B)Remedial measuresIf the Director determines, through review, inspection, or audit, that the applicable security performance measures have not been satisfied, the Director, in coordination with the Director of the Office of Management and Budget, may recommend remedial measures to be taken to prevent any damage, loss of information, or other threat to information security as a result of the failure to satisfy the applicable performance measures. Such measures shall be implemented or the head of the agency shall certify that, and explain how, the identified vulnerability has been mitigated. 
(5)Operational evaluationsUnless otherwise directed by the President, the Director, in coordination with the Director of the National Security Agency, shall support strategic planning for the operational evaluation of the security of the Federal information infrastructure. Such planning may include the determination of objectives to be achieved, tasks to be performed, interagency coordination of operational activities, and the assignment of roles and responsibilities, but the Director shall not, unless otherwise directed by the Secretary, direct the execution of operational evaluations. 
(6)Information sharingThe Director shall provide information to the Director of the National Cyber Security Division on potential vulnerabilities, attacks, and exploitations of the Federal information infrastructure to the extent that such information might assist State, local, tribal, private, and other entities in securing their own information systems. 
(g)Reports 
(1)In generalNot less than once in each calendar year, the National Cyber Security Center shall submit a report to Congress. 
(2)Contents 
(A)In generalEach report submitted under this subsection shall include— 
(i)a general assessment of the security of the information technology infrastructure of the Federal Government; 
(ii)a description of the activities of the National Cyber Security Center in the preceding year; 
(iii)a description of all vulnerabilities, attacks, and exploitations of Federal Government information technology infrastructure in the preceding year and actions taken in response; and 
(iv)an assessment of the amount and frequency of information shared with the Center by the entities described under subsection (e)(2). 
(B)Classified annexTo the extent that any information in a report submitted under this subsection is classified, the report may include a classified annex. 
(h)Rule of ConstructionNothing in this section shall be construed to create any new authority to collect, maintain, or disseminate personally identifiable information concerning United States citizens. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$30,000,000 for fiscal year 2009; and 
(2)such sums as necessary for each of fiscal years 2010, 2011, 2012, and 2013. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 226, as added by section 601 of this Act, the following: 
 
 
Sec. 227. National Cyber Security Center.  . 
603.Authority for flexible personnel management for cyber security positions in the Department 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after section 846, as added by section 401 of this Act, the following: 
 
847.Authority for flexible personnel management for cyber security positions at the department 
(a)In generalWith the concurrence of the Director of the National Cyber Security Center or the Assistant Secretary for Cyber Security and Communications, as appropriate, and in coordination with the Director of the Office of Personnel Management, the Secretary may establish new positions within the National Cyber Security Center and the National Cyber Security Division in the excepted service, if the Secretary determines such positions are necessary to carry out the cyber security functions of the Department. 
(b)Classification and pay rangesIn coordination with the Director of the National Cyber Security Center and the Assistant Secretary for Cyber Security and Communications, the Secretary may establish the classification and ranges of rates of basic pay for any position established under subsection (a), notwithstanding otherwise applicable laws governing the classification and rates of basic pay for such positions. 
(c)Appointment and compensationThe Secretary may appoint individuals for service in positions established under subsection (a) without regard to the provisions of chapter 33 of title 5, United States Code, governing appointments in the competitive service, and to fix the compensation of such individuals within the applicable ranges of rates of basic pay established under subsection (b). 
(d)Maximum rate of basic payThe maximum rate of basic pay the Secretary may establish under this section is the rate for level III of the Executive Schedule under section 5314 of title 5, United States Code. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 846, as added by section 401 of this Act, the following: 
 
 
Sec. 847. Authority for flexible personnel management for cyber security positions at the department.  . 
604.Cyber threat 
(a)DefinitionIn this section, the term critical infrastructure has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). 
(b)Sharing of cyber threat informationThe Inspector General of the Department, in coordination with the Inspector General of the Office of the Director of National Intelligence, shall— 
(1)assess the sharing of cyber threat information, including— 
(A)how cyber threat information, including classified information, is shared with the owners and operators of United States critical infrastructure; 
(B)the mechanisms by which classified cyber threat information is distributed; and 
(C)the effectiveness of the sharing of cyber threat information; and 
(2)not later than 180 days after the date of enactment of this Act, submit a report regarding the assessment under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives. 
(c)Cyber threat assessmentThe Secretary, in coordination with the Director of National Intelligence, shall— 
(1)perform a comprehensive, up-to-date assessment of the cyber threat to critical infrastructure, including threats to electric power command and control systems in the United States; and 
(2)not later than 180 days after the date of enactment of this Act, submit a report regarding the assessment under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives. 
605.Cyber security research and development 
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following: 
 
318.Cyber security research and development 
(a)Establishment of Research and Development ProgramThe Under Secretary for Science and Technology, in coordination with the Assistant Secretary for Cyber Security and Communications and the Director of the National Cyber Security Center, shall carry out a research and development program for the purpose of improving the security of information systems. 
(b)Eligible projectsThe research and development program under this section may include projects to— 
(1)advance the development and accelerate the deployment of more secure versions of fundamental Internet protocols and architectures, including for the domain name system and routing protocols; 
(2)improve and create technologies for detecting attacks or intrusions, including monitoring technologies; 
(3)improve and create mitigation and recovery methodologies, including techniques for containment of attacks and development of resilient networks and systems that degrade gracefully; 
(4)develop and support infrastructure and tools to support cyber security research and development efforts, including modeling, testbeds, and data sets for assessment of new cyber security technologies; 
(5)assist the development and support of technologies to reduce vulnerabilities in process control systems; 
(6)test, evaluate, and facilitate the transfer of technologies associated with the engineering of less vulnerable software and securing the information technology software development lifecycle; and 
(7)address other vulnerabilities and risks identified by the Secretary. 
(c)Coordination with other research initiativesThe Under Secretary for Science and Technology— 
(1)shall ensure that the research and development program is consistent with the National Strategy to Secure Cyberspace, or any succeeding strategy; 
(2)shall, to the extent practicable, coordinate the research and development activities of the Department with other ongoing research and development security-related initiatives, including research being conducted by— 
(A)the National Institutes of Standards and Technology; 
(B)the National Academy of Sciences; 
(C)other Federal departments and agencies; and 
(D)other Federal and private research laboratories, research entities, and universities and institutions of higher education; 
(3)shall carry out any research and development project authorized by this section through a reimbursable agreement with an appropriate Federal agency, if the agency— 
(A)is sponsoring a research and development project in a similar area; or 
(B)has a unique facility or capability that would be useful in carrying out the project; and 
(4)may award grants, or enter into cooperative agreements, contracts, other transactions, or reimbursable agreements to the entities described in paragraph (2). 
(d)Privacy and civil rights and civil liberties issues 
(1)ConsultationIn carrying out research and development projects under this section, the Secretary shall consult with the Privacy Officer of the Department and the Officer for Civil Rights and Civil Liberties of the Department. 
(2)Privacy impact assessmentsIn accordance with sections 222 and 705, the Privacy Officer shall conduct privacy impact assessments and the Officer for Civil Rights and Civil Liberties shall conduct reviews, as appropriate, for research and development initiatives developed under this section that the Secretary determines could have an impact on privacy, civil rights, or civil liberties. 
(e)Authorization of appropriations 
(1)In generalFrom funds appropriated under section 114(w) of title 49, United States Code, there shall be made available to the Secretary to carry out this section $50,000,000 for each fiscal year 2009 through 2012. 
(2)Availability of fundsFunds appropriated pursuant to the authorization under this subsection shall remain available until expended. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 317 the following: 
 
 
Sec. 318. Cyber security research and development.  . 
606.Comprehensive national cyber security initiativeNot later than 90 days after the date of enactment of this Act, the Secretary, in coordination with the Director of National Intelligence, shall submit a report containing comprehensive and detailed program and budget information and delineating plans for and linking expenditures to the goals of the Comprehensive National Cyber Security Initiative, as described in National Security Policy Directive 54/Homeland Security Policy Directive 23 signed by the President on January 8, 2008, as modified by the President under this Act and the amendments made by this Act, including implementation guidance and personnel recruiting, retention, and assignment goals to— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Homeland Security of the House of Representatives. 
607.National Cyber Security Private Sector Advisory Board 
(a)DefinitionIn this section, the term Board means the National Cyber Security Private Sector Advisory Board established under subsection (b). 
(b)EstablishmentThere is established the National Cyber Security Private Sector Advisory Board. 
(c)Functions 
(1)In generalThe Board shall provide advice and comment to the Secretary on— 
(A)the cyber security standards, practices, and policies of the Department; 
(B)the state of security of information technology infrastructure in the United States; and 
(C)any other issue relating to cyber security that the members of the Board determine is relevant. 
(2)The Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
(d)Chairperson 
(1)In generalThe chairperson of the Board shall be the Secretary. 
(2)DelegationThrough the Secretary, the Board shall provide advice to both the National Cyber Security Division and the National Cyber Security Center. The chairpersonship of the Board shall not be delegated solely to 1 of these entities. 
(e)Vice chairpersonThe vice chairperson of the Board shall be selected from among the private sector members of the Private-Sector Advisory Board by means determined by the members of the Board. 
(f)MembersThe Board shall be composed of academics, business leaders, and other nongovernment individuals with relevant expertise in the area of cyber security appointed by the Secretary. 
(g)MeetingsThe Board shall meet not less than twice each calendar year. 
608.Infrastructure protectionSection 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended— 
(1)in subsection (b)(3), by adding at the end the following: The Assistant Secretary for Infrastructure Protection shall report to the Under Secretary with responsibility for overseeing critical infrastructure protection established in section 103(a)(8).; and 
(2)in subsection (d)— 
(A)by redesignating paragraphs (2) through (25) as paragraphs (3) through (26), respectively; 
(B)by inserting after paragraph (1) the following: 
 
(2)To promote, prioritize, coordinate, and plan for the protection, security, resiliency, and postdisaster restoration of critical infrastructure and key resources of the United States against or in the event of an act of terrorism, natural disaster, or other manmade disaster, in coordination with other agencies of the Federal Government and in cooperation with State and local government agencies and authorities, the private sector, and other entities. ; 
(C)in paragraph (6), as so redesignated— 
(i)by inserting , implement, and coordinate after develop; and 
(ii)by inserting , in partnership with the private sector, after comprehensive national plan; 
(D)in paragraph (7), as so redesignated, by inserting and facilitate the implementation of after recommend; and 
(E)in paragraph (9), as so redesignated, by inserting , including owners and operators of critical infrastructure, in a timely and effective manner after such responsibilities. 
VIIBiological, medical, and science and technology provisions 
701.Chief Medical Officer and Office of Health AffairsSection 516 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended to read as follows: 
 
516.Chief Medical Officer 
(a)In generalThere is in the Department an Office of Health Affairs, which shall be headed by a Chief Medical Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. The Chief Medical Officer shall also have the title of Assistant Secretary for Health Affairs. 
(b)QualificationsThe individual appointed as the Chief Medical Officer shall possess a demonstrated ability in and knowledge of medicine and public health. 
(c)Responsibilities 
(1)In generalThe Chief Medical Officer shall have the primary responsibility within the Department for medical and public health issues relating to the mission and operations of the Department, including medical and public health issues relating to natural disasters, acts of terrorism, and other man-made disasters. 
(2)Specific responsibilitiesThe responsibilities of the Chief Medical Officer shall include— 
(A)serving as the principal advisor to the Secretary and the Administrator on the medical care, public health, and agrodefense responsibilities of the Department; 
(B)providing oversight of all medically related actions and of protocols of the medical personnel of the Department; 
(C)administering the responsibilities of the Department for medical readiness, including providing guidance to support State and local training, equipment, and exercises funded by the Department; 
(D)serving as the primary point of contact in the Department with the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, the Department of Transportation, the Department of Veterans Affairs, and other Federal departments and agencies, on medical and public health matters; 
(E)serving as the primary point of contact in the Department for State, local, and tribal governments, the medical community, and the private sector, with respect to medical and public health matters; 
(F)coordinating the biodefense and biosurveillance activities of the Department, including managing the National Biosurveillance Integration Center under section 316; 
(G)discharging, in coordination with the Under Secretary for Science and Technology, the responsibilities of the Department under Project BioShield under sections 319F–1 and 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6a and 247d–6b); 
(H)ensuring that the workforce of the Department has science-based policy, standards, requirements, and metrics for occupational safety and health; 
(I)providing medical expertise for the components of the Department with respect to prevention, preparedness, protection, response, and recovery for medical and public health matters; 
(J)working in conjunction with appropriate Department entities and other appropriate Federal departments and agencies to develop guidance for prevention, preparedness, protection, response, and recovery from catastrophic events with human, animal, agricultural, or environmental health consequences; and 
(K)performing such other duties as the Secretary may require. . 
702.Test, Evaluation, and Standards Division 
(a)Test, Evaluation, and Standards DivisionSection 308 of the Homeland Security Act of 2002 (6 U.S.C. 188) is amended— 
(1)in subsection (a), by inserting and through the Test, Evaluation, and Standards Division of the Directorate after programs; and 
(2)by adding at the end the following: 
 
(d)Test, Evaluation, and Standards Division 
(1)EstablishmentThere is established in the Directorate of Science and Technology a Test, Evaluation, and Standards Division. 
(2)LeadershipThe Test, Evaluation, and Standards Division shall be headed by a Director of Test, Evaluation, and Standards. 
(3)Responsibilities, authorities, and functionsThe Secretary, acting through the Director of Test, Evaluation, and Standards, shall— 
(A)ensure the effectiveness, reliability, and suitability of testing and evaluation activities conduct by or on behalf of components and agencies of the Department in acquisition programs that are designated as high-risk major acquisition programs; 
(B)provide the Department with independent and objective assessments of the adequacy of testing and evaluation activities conducted in support of acquisition programs that are designed as high-risk major acquisition programs; 
(C)review and approve all Testing and Evaluation Master Plans, test plans, and testing evaluation procedures for acquisition programs that are designated as high-risk major acquisition programs; 
(D)develop testing and evaluation policies for the Department; 
(E)develop a testing and evaluation infrastructure investment plan to modernize departmental test-bed facilities that conduct developmental, performance, or operational testing in support of acquisition programs that are designated as high-risk major acquisition programs; 
(F)accredit test facilities or test-beds, as necessary, that will be used by the Department for testing and evaluation activities; and 
(G)support the development and adoption of voluntary standards in accordance with section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note). 
(4)DefinitionIn this subsection, the term high-risk major acquisition program means any acquisition program that is— 
(A)designated as a Level 1 acquisition under the policies of the Acquisition Review Board of the Department established under section 707; or 
(B)otherwise designated by the Secretary as a complex, high-risk, or major acquisition programs requiring enhanced oversight by the Department. . 
(b)OversightNot later than 60 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that identifies each current or planned high-risk major acquisition program, as defined in this section. 
703.Director of Operational Testing 
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 605 of this Act, is amended by adding at the end the following: 
 
319.Director of Operational Testing 
(a)DefinitionsIn this section— 
(1)the term high-risk major acquisition program has the meaning given that term in section 308(d)(4); and 
(2)the term operational test and evaluation means testing conducted under realistic operational conditions of any item or key component of a high-risk major acquisition program for the purpose of determining the operational effectiveness, performance, suitability, reliability, availability, and maintenance of the system for the intended mission. 
(b)EstablishmentThere is in the Department a Director of Operational Testing, who shall report to the Under Secretary for Science and Technology and the Under Secretary for Management on the operational testing and evaluation of all high-risk major acquisition programs. 
(c)Access to records and data 
(1)In generalThe Director of Operational Testing shall have prompt and full access to test and evaluation documents, data, and test results of the Department that the Director considers necessary to review in order to carry out the duties of the Director under this section. 
(2)ObserversThe Director of Operational Testing may require that observers designated by the Director shall be present during the preparation for and the conduct of any operational test and evaluation conducted of a high-risk major acquisition program. 
(3)Reporting by program managersThe program manager of a high-risk major acquisition program shall promptly report to the Director of Operational Testing the results of any operational test and evaluation conducted for a system in that program. 
(d)Safety concernsThe Director of Operational Testing shall ensure that any safety concern developed during the test and evaluation of a system in a high-risk major acquisition program are communicated in a timely manner to the Program Manager and Component Head for the applicable program. 
(e)Reporting to CongressThe Director shall promptly comply with any request made by the Committee on Homeland Security and Governmental Affairs of the Senate or the Committee on Homeland Security of the House of Representatives for information or reports relating to the operational test and evaluation of a high-risk major acquisition program. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 318, as added by section 605 of this Act, the following: 
 
 
Sec. 319. Director of Operational Testing.  . 
704.Availability of testing facilities and equipment 
(a)AuthorityThe Under Secretary for Science and Technology may make available to any person or entity, for an appropriate fee, the services of any center or other testing facility owned and operated by the Department for the testing of materials, equipment, models, computer software, and other items designed to advance the homeland security mission. 
(b)Interference with Federal programsThe Under Secretary for Science and Technology shall ensure that the testing of materials, equipment, models, computer software, or other items not owned by the Federal Government shall not cause personnel or other resources of the Federal Government to be diverted from scheduled Federal Government tests or otherwise interfere with Federal Government mission requirements. 
(c)Confidentiality of test resultsThe results of tests performed with services made available under subsection (a) and any associated data provided by the person or entity for the conduct of the tests— 
(1)are trade secrets and commercial or financial information that is privileged or confidential within the meaning of section 552(b)(4) of title 5, United States Code; and 
(2)may not be disclosed outside the Federal Government without the consent of the person or entity for whom the tests are performed. 
(d)FeesThe fee for using the services of a center or facility under subsection (a) may not exceed the amount necessary to recoup the direct and indirect costs involved, such as direct costs of utilities, contractor support, and salaries of personnel, that are incurred by the Federal Government to provide for the testing. 
(e)Use of feesAny fee collected under subsection (a) shall be credited to the appropriations or other funds of the Directorate of Science and Technology and shall be used to directly support the research and development activities of the Department. 
(f)Operational plan 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Under Secretary for Science and Technology shall submit to Congress a report detailing a plan for exercising the authority to make available a center or other testing facility under this section. 
(2)ContentsThe plan submitted under paragraph (1) shall include— 
(A)a list of the facilities and equipment that could be made available to a person or entity under this section; 
(B)a 5-year budget plan, including the costs for facility construction, staff training, contract and legal fees, equipment maintenance and operation, and any incidental costs associated with exercising the authority to make available a center or other testing facility under this section; 
(C)a 5-year estimate of the number of persons and entities that may use a center or other testing facility and fees to be collected under this section; 
(D)a list of criteria to be used by the Under Secretary for Science and Technology in selecting persons and entities to use a center or other testing facility under this section, including any special requirements for foreign applicants; and 
(E)an assessment of the effect the authority to make available a center or other testing facility under this section would have on the ability of a center or testing facility to meet its obligations under other Federal programs. 
(g)Report to CongressThe Under Secretary for Science and Technology shall submit to Congress an annual report containing a list of the centers and testing facilities that have collected fees under this section, the amount of fees collected, a brief description of each use of a center or facility under this section, and the purpose for which the testing was conducted. 
705.Homeland Security Science and Technology Advisory Committee 
(a)In generalSection 311(j) of the Homeland Security Act of 2002 (6 U.S.C. 191(j)) is amended by striking December 31, 2008 and inserting December 31, 2012. 
(b)Sense of CongressIt is the sense of Congress that the Department should fully use the Homeland Security Science and Technology Advisory Committee to address the science and technology challenges of the Department. 
706.National Academy of Sciences report 
(a)In generalThe Under Secretary for Science and Technology shall enter into an agreement with the National Research Council of the National Academy of Sciences to produce a report updating the 2002 report of the National Research Council entitled Making the Nation Safer (in this section referred to as the 2002 report). 
(b)Content of reportThe report produced under subsection (a) shall— 
(1)reexamine the framework in the 2002 report for the application of science and technology for countering terrorism and homeland security; 
(2)reassess the research agendas in the 9 areas addressed in the 2002 report, and in any new areas the National Research Council determines to address; 
(3)define priority research areas that have not been sufficiently addressed by Federal Government research and development activities since 2002; 
(4)assess the efficacy of the organizational structure and processes of the Federal Government for conducting research and development relating to counterterrorism and homeland security; 
(5)assess the efficacy of the science and technology workforce in the United States in terms of supporting research and development relating to counterterrorism and homeland security; and 
(6)address other related topics that the National Research Council determines to examine. 
(c)PublicationNot later than 1 year after the date of enactment of this Act, the National Research Council shall release the report produced under subsection (a) and make the report available free of charge on the website of the National Academies. 
(d)AuthorizationOf the total authorized in section 101 of this Act for fiscal year 2009, $1,000,000 is authorized to carry out this section. 
707.Material threats 
(a)In general 
(1)Material threatsSection 319F–2(c)(2)(A) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2)(A)) is amended— 
(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; 
(B)by moving each of such subclauses 2 ems to the right; 
(C)by striking (A) Material threat.—The Homeland Security Secretary and inserting the following: 
 
(A)Material threat 
(i)In generalThe Homeland Security Secretary ; and 
(D)by adding at the end the following clauses: 
 
(ii)Groupings to facilitate assessment of countermeasures 
(I)In generalIn conducting threat assessments and determinations under clause (i) of chemical, biological, radiological, and nuclear agents, the Homeland Security Secretary may consider the completion of such assessments and determinations for groups of agents toward the goal of facilitating the assessment of countermeasures under paragraph (3) by the Secretary. 
(II)Categories of countermeasuresThe grouping of agents under subclause (I) by the Homeland Security Secretary shall be designed, in consultation with the Secretary, to facilitate assessments under paragraph (3) by the Secretary regarding the following two categories of countermeasures: 
(aa)Countermeasures that may address more than one agent identified under clause (i)(II). 
(bb)Countermeasures that may address adverse health consequences that are common to exposure to different agents. 
(III)Rule of constructionA particular grouping of agents pursuant to subclause (II) is not required under such subclause to facilitate assessments of both categories of countermeasures described in such subclause. A grouping may concern one category and not the other. 
(iii)Timeframe for completion of certain national security determinationsWith respect to chemical and biological agents and particular radiological isotopes and nuclear materials, or appropriate groupings of such agents, known to the Homeland Security Secretary as of the day before the date of the enactment of this clause, and which such Secretary considers to be capable of significantly affecting national security, such Secretary shall complete the determinations under clause (i)(II) not later than December 31, 2009. 
(iv)Report to CongressNot later than 30 days after the date on which the Homeland Security Secretary completes a material threat assessment under clause (i) or a risk assessment for the purpose of satisfying such clause, such Secretary shall submit to Congress a report containing the results of such assessment. 
(v)DefinitionFor purposes of this subparagraph, the term risk assessment means a scientific, technically based analysis of agents that incorporates threat, vulnerability, and consequence information. . 
(2)Technical and conforming amendmentsSection 319F–2(c) of the Public Health Service Act (42 U.S.C. 247d–6b(c)) is amended— 
(A)in paragraph (1)(B)(i)(I), by striking paragraph (2)(A)(ii) and inserting paragraph (2)(A)(i)(II); and 
(B)in paragraph (2)— 
(i)in subparagraph (B)— 
(I)in clause (i), by striking subparagraph (A)(ii) and inserting subparagraph (A)(i)(II); and 
(II)in clause (ii), by striking subparagraph (A)(ii) and inserting subparagraph (A)(i)(II); 
(ii)in subparagraph (C), by striking subparagraph (A) and inserting subparagraph (A)(i); and 
(iii)in subparagraph (D), by striking subparagraph (A) and inserting subparagraph (A)(i). 
(b)Authorization of appropriationsSection 521(d) of the Homeland Security Act of 2002 (6 U.S.C. 321–j(d)) is amended— 
(1)in paragraph (1), by striking 2006, and inserting 2010,; and 
(2)by adding at the end the following: 
 
(3)Additional authorization of appropriations regarding certain threat assessmentsFor the purpose of providing an additional amount to the Secretary to assist the Secretary in meeting the requirements of clause (iii) of section 319F–2(c)(2)(A)) of the Public Health Service Act (relating to time frames), there are authorized to be appropriated such sums as may be necessary for fiscal year 2009, in addition to the authorization of appropriations established in paragraph (1). The purposes for which such additional amount may be expended include conducting risk assessments regarding clause (i)(II) of such section when there are no existing risk assessments that the Secretary considers credible. . 
VIIIBorder security provisions 
ABorder security generally 
801.Increase of Customs and Border Protection Officers and support staff at ports of entry 
(a)Customs and border protection officersFor each of the fiscal years 2009 through 2011, the Secretary shall, subject to the availability of appropriations for such purpose and in accordance with subsection (c), increase annually by not less than 1,000, the total number of full-time, active-duty Customs and Border Protection Officers within U.S. Customs and Border Protection for posting at United States ports of entry over the number of such Officers authorized on the last day of the previous fiscal year. 
(b)Border security support personnelFor each of the fiscal years 2009 through 2011, the Secretary shall, subject to the availability of appropriations for such purpose, increase annually by not less than a total of 171, the number of full-time border security support personnel assigned to United States ports of entry over the number of such support personnel authorized on the last day of the previous fiscal year. 
(c)Workforce staffing model 
(1)In generalNot later than December 31, 2008, and every 2 years thereafter, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a workforce staffing model— 
(A)detailing the optimal level of staffing required to carry out the responsibilities of U.S. Customs and Border Protection; and 
(B)describing the process through which U.S. Customs and Border Protection makes workforce allocation decisions. 
(2)Review by Government Accountability OfficeNot later than 45 days after the date on which the Secretary submits the workforce staffing model under paragraph (1), the Comptroller General of the United States shall review and submit an assessment of the workforce staffing model to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. 
(d)Authorization of appropriations for additional personnel 
(1)In generalThere are authorized to be appropriated to the Secretary for the purpose of meeting the staffing requirements provided for in subsections (a) and (b) such sums as are necessary. 
(2)Supplement not supplantAmounts appropriated pursuant to paragraph (1) shall supplement and not supplant any other amounts authorized to be appropriated to U.S. Customs and Border Protection for staffing. 
802.Customs and Border Protection officer training 
(a)Ensuring customs and border protection officer trainingThe Commissioner responsible for U.S. Customs and Border Protection (in this section referred to as the Commissioner) shall incorporate into an existing database or develop a database system, by June 30, 2009, that identifies for each Customs and Border Protection Officer— 
(1)the assigned port placement location; 
(2)the specific assignment and responsibilities; 
(3)the required initial training courses completed; 
(4)the required ongoing training courses available and completed; 
(5)for each training course completed, the method by which the training was delivered (classroom, internet/computer, on-the-job, CD–ROM); 
(6)for each training course, the time allocated during on-duty hours within which training must be completed; 
(7)for each training course offered, the duration of training and the amount of time an employee must be absent from work to complete the training; 
(8)if training has been postponed, the basis for postponing training; 
(9)the date training was completed; 
(10)certification or evidence of completion of each training course; and 
(11)certification by a supervising officer that the Officer is able to carry out the function for which the training was provided. 
(b)Identifying and enhancing on-the-job trainingNot later than June 30, 2009, the Commissioner shall— 
(1)review the mission and responsibilities of Customs and Border Protection Officers carried out at air, land, and sea ports of entry in both primary and secondary inspections areas; 
(2)develop an inventory of specific tasks that must be performed by Customs and Border Protection Officers throughout the entire inspection process at ports of entry, including tasks to be performed in primary and secondary inspections areas; 
(3)ensure that on-the-job training includes supervised and evaluated performance of those tasks identified in paragraph (2) or a supervised and evaluated practical training exercise that simulates the on-the-job experience; and 
(4)develop criteria to measure officer proficiency in performing those tasks identified in paragraph (2) and for providing feedback to officers on a regular basis. 
(c)Use of dataThe Commissioner shall use the information developed under subsection (a) and subsection (b)(2) to— 
(1)develop specific training requirements for Customs and Border Protection Officers to ensure that Officers have sufficient training to conduct primary and secondary inspections at land, air, and sea ports of entry; 
(2)measure progress toward achieving those training requirements; and 
(3)make staffing allocation decisions. 
(d)CompetencySupervisors of on-the-job training shall— 
(1)attest to the competency of Customs and Border Protection Officers to carry out the functions for which the Officers received training; and 
(2)provide feedback to the Officers on performance. 
803.Mobile Enrollment Teams Pilot ProjectSection 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1185 note) is amended by adding at the end the following: 
 
(3)Mobile enrollment teams 
(A)In general 
(i)EstablishmentNot later than November 1, 2008, the Secretary of Homeland Security, in conjunction with the Secretary of State, shall establish 20 temporary mobile enrollment teams along the international borders to assist United States citizens in applying for passport cards and passports. Not more than a total of 40 personnel shall be assigned to participate on the teams. 
(ii)Authorization of Appropriations for Additional Personnel 
(I)In generalThere are authorized to be appropriated to the Secretary of Homeland Security for the purpose of meeting the staffing requirements under this paragraph such sums as may be necessary. 
(II)Supplement not supplantAmounts appropriated pursuant to subclause (I) shall supplement and not supplant any other amounts authorized to be appropriated to the U.S. Customs and Border Protection for staffing. 
(B)DeploymentEnrollment teams established under subparagraph (A) shall be deployed to communities in each State that has a land or maritime border with Canada or Mexico. In allocating teams among the States, consideration shall be given to the number of passport acceptance facilities in the State and the length of the international border of the State. 
(C)Coordination; outreachIn deploying enrollment teams under subparagraph (B), the Secretary shall— 
(i)implement this provision in conjunction with the Secretary of State; 
(ii)develop an awareness and outreach campaign for the mobile enrollment program; and 
(iii)coordinate with Federal, State, and local government officials in strategic locations along the northern and southern international borders to temporarily secure suitable space to conduct enrollments. 
(D)Fees 
(i)Execution feesNotwithstanding any other provision of law, the Secretary of Homeland Security and the Secretary of State may not charge an execution fee for a passport or a passport card obtained through a mobile enrollment team established under this paragraph. 
(ii)Application feesThe Secretary of State may charge an application fee for a passport card obtained through a mobile enrollment team in an amount not to exceed— 
(I)$20 for individuals who are 16 years of age or older; and 
(II)$10 for individuals who are younger than 16 years of age. 
(E)ReportNot later than November 1, 2008, the Secretary of Homeland Security shall submit a report to the appropriate congressional committees that describes— 
(i)the status of the implementation of the mobile enrollment team pilot project; 
(ii)the number and location of the enrollment teams that have been deployed; and 
(iii)the amount of Federal appropriations needed to expand the number of mobile enrollment teams. 
(F)SunsetThe mobile enrollment team pilot project established under this paragraph shall terminate on July 1, 2010. . 
804.Federal-State border security cooperation 
(a)In generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following: 
 
COther grant programs 
2041.Border security assistance program 
(a)Border security task forcesThe Commissioner responsible for U.S. Customs and Border Protection (in this section referred to as the Commissioner), in conjunction with appropriate State, local, and tribal officials, may establish State or regional task forces to facilitate the coordination of the activities of State, local, or tribal law enforcement and other officials with Federal efforts to enhance the Nation’s border security. 
(b)Financial assistance 
(1)In generalIn support of the task forces authorized under subsection (a), the Secretary, through the Administrator, and in consultation with the Commissioner, is authorized to make grants to States to facilitate and enhance State, local, and tribal participation in border security efforts. 
(2)EligibilityA State is eligible to apply for a grant under this section if— 
(A)the State is located on the international border between the United States and Mexico or the United States and Canada; and 
(B)the State, local, or tribal governments within the State, participate in a task force described in subsection (a). 
(3)Availability of funds to local and tribal governmentsNot later than 45 days after receiving grant funds, any State that receives a grant under this section shall obligate or otherwise make available to local and tribal governments— 
(A)not less than 80 percent of the grant funds; 
(B)with the consent of local and tribal governments, eligible expenditures having a value of not less than 80 percent of the amount of the grant; or 
(C)with the consent of local and tribal governments, grant funds combined with other eligible expenditures having a total value of not less than 80 percent of the amount of the grant. 
(4)Limitations on use of fundsFunds provided under this section may not be used— 
(A)to supplant State, local, or tribal government funds; 
(B)to pay salaries and benefits for personnel, other than overtime expenses; 
(C)to purchase vehicles, vessels or aircraft; and 
(D)to construct and renovate buildings or other physical facilities. 
(5)PrioritizationIn allocating funds among eligible States applying for grants under this section, the Administrator shall consider for each eligible State— 
(A)the relative threat, vulnerability, and consequences from acts of terrorism to that State, including consideration of— 
(i)the most current threat assessments available to the Department relevant to the border of that State; 
(ii)the length of the international border of that State; and 
(iii)such other factors as the Administrator may provide; and 
(B)the anticipated effectiveness of the proposed use of the grant by the State to enhance border security capabilities. 
(c)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $20,000,000 for each of the fiscal years 2009 through 2013. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 2022 the following: 
 
 
Subtitle C—Other Grant Programs 
Sec. 2041. Border security assistance program.  . 
BCustoms and border protection agriculture specialists 
811.Sense of the SenateIt is the sense of the Senate that— 
(1)agriculture specialists in U.S. Customs and Border Protection at the Department serve a critical role in protecting the United States from both the unintentional and the intentional introduction of diseases or pests that threaten the economy and human health of the United States through— 
(A)applying advanced scientific education and expertise to the examination of foreign agriculture products; 
(B)identifying and intercepting harmful pests and plant and animal diseases; and 
(C)seizing and destroying infested products that would result in harm to the United States; 
(2)customs and border protection agriculture specialists enhance the security of the United States and are an integral part of the border protection force of the Department by working synergistically and sharing information with others in the Department who are responsible for protecting the borders and keeping dangerous people and things out of the United States; and 
(3)there should be continued and additional support for customs and border protection agriculture specialists and their unique mission. 
812.Increase in number of U.S. Customs and Border Protection agriculture specialists 
(a)In generalSubject to the availability of appropriations, the Secretary shall increase the number of full-time customs and border protection agriculture specialists for United States ports of entry by not fewer than 195 each fiscal year, for fiscal years 2009 through 2013, over the number of customs and border protection agriculture specialists authorized on the last day of the previous fiscal year. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Department for the purpose of increasing the number of customs and border protection agriculture specialists such sums as necessary for fiscal years 2009 through 2013. 
813.Agriculture Specialist Career Track 
(a)In generalThe Secretary, acting through the Commissioner responsible for U.S. Customs and Border Protection— 
(1)shall ensure that appropriate career paths for customs and border protection agriculture specialists are identified, including the education, training, experience, and assignments necessary for career progression within U.S. Customs and Border Protection; 
(2)shall publish information on the career paths described in paragraph (1); and 
(3)may establish criteria by which appropriately qualified U.S. Customs and Border Protection technicians may be promoted to customs and border protection agriculture specialists. 
(b)Education, training, and experienceThe Secretary, acting through the Commissioner responsible for U.S. Customs and Border Protection, shall ensure that all customs and border protection agriculture specialists are provided the opportunity to acquire the education, training, and experience necessary to qualify for promotion within U.S. Customs and Border Protection. 
814.Agriculture Specialist recruitment and retentionNot later than 270 days after the date of enactment of this Act, the Secretary, acting through the Commissioner responsible for U.S. Customs and Border Protection, shall develop a plan for more effective recruitment and retention of qualified customs and border protection agriculture specialists, including numerical goals for increased recruitment and retention and the use of bonuses and other incentives where appropriate and permissible under existing laws and regulations. 
815.Retirement Provisions for Agriculture Specialists and Seized Property Specialists 
(a)Amendments relating to the civil service retirement system 
(1)DefinitionsSection 8331 of title 5, United States Code, is amended— 
(A)by striking and at the end of paragraph (30); 
(B)by striking the period at the end of paragraph (31) and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(32)customs and border protection agriculture specialist means an employee in the Department of Homeland Security— 
(A)who holds a position within the GS–0401 job series (determined by applying the criteria in effect as of September 1, 2008) or any successor position; and 
(B)whose duties include activities relating to preventing the introduction of harmful pests, plant and animal diseases, and other biological threats at ports of entry, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties in 1 or more positions (as described in subparagraph (A)) for at least 3 years; 
(33)customs and border protection seized property specialist means an employee in the Department of Homeland Security— 
(A)who holds a position within the GS–1801 job series (determined by applying the criteria in effect as of September 1, 2008) or any successor position; and 
(B)whose duties include activities relating to the efficient and effective custody, management, and disposition of seized or forfeited property, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties in 1 or more positions (as described in subparagraph (A)) for at least 3 years; and . 
(2)Deductions, contributions, and depositsSection 8334 of title 5, United States Code, is amended— 
(A)in subsection (a)(1)(A), by striking or customs and border protection officer, and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist; and 
(B)in the table contained in subsection (c), by adding at the end the following: 
 
 
 
 
Customs and border protection agriculture specialist and customs and border protection seized property specialist7.5After April 1, 2009.    . 
(3)Mandatory separationThe first sentence of section 8335(b)(1) of title 5, United States Code, is amended by striking or customs and border protection officer and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist. 
(4)Immediate retirementSection 8336 of title 5, United States Code, is amended— 
(A)in subsection (c)(1), by striking or customs and border protection officer and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist; and 
(B)in subsections (m) and (n), by striking or as a customs and border protection officer and inserting or as a customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist. 
(b)Amendments relating to the Federal employees' retirement system 
(1)DefinitionsSection 8401 of title 5, United States Code, is amended— 
(A)in paragraph (35), by striking and at the end; 
(B)in paragraph (36), by striking the period and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(37)customs and border protection agriculture specialist means an employee in the Department of Homeland Security— 
(A)who holds a position within the GS–0401 job series (determined by applying the criteria in effect as of September 1, 2008) or any successor position; and 
(B)whose duties include activities relating to preventing the introduction of harmful pests, plant and animal diseases, and other biological threats at ports of entry, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties (as described in subparagraph (B)) in 1 or more positions (as described in subparagraph (A)) for at least 3 years; 
(38)customs and border protection seized property specialist means an employee in the Department of Homeland Security— 
(A)who holds a position within the GS–1801 job series (determined by applying the criteria in effect as of September 1, 2008) or any successor position; and 
(B)whose duties include activities relating to the efficient and effective custody, management, and disposition of seized or forfeited property, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties (as described in subparagraph (B)) in 1 or more positions (as described in subparagraph (A)) for at least 3 years; and . 
(2)Immediate retirementParagraphs (1) and (2) of section 8412(d) of title 5, United States Code, are amended by striking or customs and border protection officer and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist. 
(3)Computation of basic annuitySection 8415(h)(2) of title 5, United States Code, is amended by striking or customs and border protection officer; and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist. 
(4)Deductions from payThe table contained in section 8422(a)(3) of title 5, United States Code, is amended by adding at the end the following: 
 
 
 
Customs and border protection agriculture specialist and customs and border protection seized property specialist7.5After April 1, 2009.     
(5)Government contributionsParagraphs (1)(B)(i) and (3) of section 8423(a) of title 5, United States Code, are amended by inserting customs and border protection agriculture specialists, and customs and border protection seized property specialists after customs and border protection officers, each place it appears. 
(6)Mandatory separationSection 8425(b)(1) of title 5, United States Code, is amended— 
(A)by striking or customs and border protection officer who and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist who; and 
(B)by striking or customs and border protection officer as the case may be and inserting or customs and border protection officer, customs and border protection agriculture specialist, or customs and border protection seized property specialist as the case may be. 
(c)Maximum age for original appointmentSection 3307(g) of title 5, United States Code, is amended by striking customs and border protection officer, as defined by section 8401(36) and inserting customs and border protection officer, customs and border protection agriculture specialist, and customs and border protection seized property specialist, as defined by section 8401 (36), (37), and (38), respectively. 
(d)RegulationsAny regulations necessary to carry out the amendments made by this section shall be prescribed by the Director of the Office of Personnel Management in consultation with the Secretary. 
(e)Effective date; transition rules 
(1)Effective dateThe amendments made by this section shall become effective on the first day of the first pay period beginning at least 6 months after the date of the enactment of this Act. 
(2)Transition rules 
(A)Nonapplicability of mandatory separation provisions to certain individualsThe amendments made by subsections (a)(3) and (b)(6), respectively, shall not apply to an individual first appointed as a customs and border protection agriculture specialist or customs and border protection seized property officer before the effective date under paragraph (1). 
(B)Treatment of prior service 
(i)General ruleExcept as provided in clause (ii), nothing in this section or any amendment made by this section shall be considered to apply with respect to any service performed as a customs and border protection agriculture specialist or customs and border protection seized property specialist before the effective date under paragraph (1). 
(ii)Exceptions 
(I)Service described in section 8331(32) or 8401(37) of title 5, United States Code (as amended by this section) rendered before the effective date under paragraph (1) may be taken into account to determine if an individual who is serving on or after such effective date then qualifies as a customs and border protection agriculture specialist by virtue of holding a supervisory or administrative position in the Department. 
(II)Service described in section 8331(33) or 8401(38) of title 5, United States Code (as amended by this section) rendered before the effective date under paragraph (1) may be taken into account to determine if an individual who is serving on or after such effective date then qualifies as a customs and border protection agriculture specialist by virtue of holding a supervisory or administrative position in the Department. 
(C)Minimum annuity amountThe annuity of an individual serving as a customs and border protection agriculture specialist or customs and border protection seized property specialist on the effective date under paragraph (1) pursuant to an appointment made before that date shall, to the extent that its computation is based on service rendered as a customs and border protection agriculture specialist or customs and border protection seized property specialist, respectively, on or after that date, be at least equal to the amount that would be payable— 
(i)to the extent that such service is subject to the Civil Service Retirement System, by applying section 8339(d) of title 5, United States Code, with respect to such service; and 
(ii)to the extent such service is subject to the Federal Employees Retirement System, by applying section 8415(d) of title 5, United States Code, with respect to such service. 
(D)Rule of constructionNothing in the amendment made by subsection (c) shall be considered to apply with respect to any appointment made before the effective date under paragraph (1). 
(3)Election 
(A)Incumbent definedFor purposes of this paragraph, the term incumbent means an individual who is serving as a customs and border protection agriculture specialist or customs and border protection seized property specialist on the date of the enactment of this Act. 
(B)Notice requirementNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall take measures reasonably designed to ensure that incumbents are notified as to their election rights under this paragraph, and the effect of making or not making a timely election. 
(C)Election available to incumbents 
(i)In generalAn incumbent may elect, for all purposes, either— 
(I)to be treated in accordance with the amendments made by subsection (a) or (b), as applicable; or 
(II)to be treated as if subsections (a) and (b) had never been enacted. Failure to make a timely election under this paragraph shall be treated in the same way as an election made under subclause (I) on the last day allowable under clause (ii).
(ii)DeadlineAn election under this paragraph shall not be effective unless it is made at least 14 days before the effective date under paragraph (1). 
(4)DefinitionsFor purposes of this subsection— 
(A)the term customs and border protection agriculture specialist has the meaning given such term by section 8331(32) or 8401(37) of title 5, United States Code (as amended by this section). 
(B)the term customs and border protection seized property specialist has the meaning given such term by section 8331(33) or 8401(38) of title 5, United States Code (as amended by this section). 
(5)ExclusionNothing in this section or any amendment made by this section shall be considered to afford any election or to otherwise apply with respect to any individual who, as of the day before the date of the enactment of this Act— 
(A)holds a position within U.S. Customs and Border Protection; and 
(B)is considered a law enforcement officer for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, by virtue of such position. 
816.Equipment supportNot later than 90 days after the date of enactment of this Act, the Commissioner responsible for U.S. Customs and Border Protection shall— 
(1)determine the minimum equipment and other resources at U.S. Customs and Border Protection agriculture inspection stations and facilities that are necessary for customs and border protection agriculture specialists to carry out their mission fully and effectively; 
(2)complete an inventory of the equipment and other resources available at each U.S. Customs and Border Protection agriculture inspection station and facility; 
(3)identify the gaps between the necessary level of equipment and other resources and those available at agriculture inspection stations and facilities; and 
(4)develop a plan to address any gaps identified under paragraph (3). 
817.Reports 
(a)Implementation of action plans and equipment supportNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Commissioner responsible for U.S. Customs and Border Protection, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on— 
(1)the status of the implementation of action plans developed by the Animal and Plant Health Inspection Service-U.S. Customs and Border Protection Joint Task Force on Improved Agriculture Inspection; 
(2)the findings of the Commissioner under section 816; and 
(3)the plan described in section 816(4). 
(b)Implementation of subtitleNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Commissioner responsible for U.S. Customs and Border Protection, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on— 
(1)the implementation of the requirements of this subtitle not addressed in the report required under subsection (a); and 
(2)any additional legal authority believed necessary to carry out the Department’s agriculture inspection mission effectively. 
IXPreparedness and response provisions 
901.National planningTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311) is amended by adding at the end the following: 
 
525.National planning 
(a)DefinitionsIn this section— 
(1)the term operations plan means a plan that— 
(A)identifies the resource, personnel, and asset allocations necessary to execute the objectives of a strategic plan and turn strategic priorities into operational execution; and 
(B)contains a full description of specific roles, responsibilities, tasks, integration, and actions required under the plan; and 
(2)the term strategic plan means a plan that— 
(A)outlines strategic priorities and broad national strategic objectives, and describes intended outcomes; and 
(B)defines the mission, identifies authorities, delineates roles, responsibilities, and essential tasks, and determines and prioritizes required capabilities. 
(b)National planning systemThe President, through the Secretary and the Administrator, in conjunction with the heads of appropriate Federal departments and agencies, and in consultation with the National Advisory Council established under section 508, shall develop a national planning system that— 
(1)provides common processes across Federal departments and agencies for developing plans to prevent, prepare for, protect against, respond to, and recover from natural disasters, acts of terrorism, and other man-made disasters; 
(2)includes a process for modifying plans described under paragraph (1) to reflect developments in risk, capabilities, or policies and incorporate lessons learned from exercises and events; 
(3)provides for the development of— 
(A)strategic guidance that outlines broad national strategic objectives and priorities and is intended to guide the development of strategic and operations plans; 
(B)strategic plans to address those hazards that pose the greatest risk, including natural disasters, acts of terrorism, and other man-made disasters, and, where appropriate, the national planning scenarios prescribed in section 645 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 745); and 
(C)operations plans by all relevant Federal departments and agencies, including operations plans required under section 653(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753(b)) and such other operations plans as necessary for the execution of the roles and responsibilities identified by such strategic plans; and 
(D)such other plans as the Secretary determines necessary; 
(4)includes practical planning instruction and planning templates that may be voluntarily used or adapted by State, local, and tribal governments, in order to promote consistent planning for all hazards, including natural disasters, acts of terrorism, and other man-made disasters, across Federal, State, local, and tribal governments; and 
(5)includes processes for linking Federal plans with those of State, local, and tribal governments. 
(c)State, local, and tribal planningThe Secretary, through the Administrator, shall— 
(1)promote the planning system developed under subsection (b) to State and local governments and provide assistance, as appropriate, with the development of plans to prevent, prepare for, protect against, respond to, and recover from all hazards, including natural disasters, acts of terrorism and other man-made disasters; and 
(2)develop a means by which strategic and operations plans developed by State, local, and tribal governments and Federal strategic and operations plans developed under the national planning system required under subsection (b), may be coordinated and aligned. 
(d)ReportNot later than 1 year after the date of enactment of this section, and every year thereafter until the date that is 11 years after such date of enactment, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on— 
(1)the status of the national planning system required under subsections (b), and a document describing the system; 
(2)the status of strategic guidance and strategic and operations plans and other plans developed under the national planning system; 
(3)the current ability of Federal departments and agencies to execute the plans developed under the national planning system and any additional resources required to enable execution of such plans; and 
(4)the extent to which State, local, and tribal planning efforts and Federal planning efforts are being coordinated. . 
902.Predisaster hazard mitigation 
(a)In general 
(1)Allocation of fundsSection 203(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to read as follows: 
 
(f)Allocation of funds 
(1)In generalThe President shall award financial assistance under this section on a competitive basis and in accordance with the criteria in subsection (g). 
(2)Minimum and maximum amountsIn providing financial assistance under this section, the President shall ensure that the amount of financial assistance made available to a State (including amounts made available to local governments of the State) for a fiscal year— 
(A)is not less than the lesser of— 
(i)$575,000; and 
(ii)the amount that is equal to 1 percent of the total funds appropriated to carry out this section for the fiscal year; and 
(B)does not exceed the amount that is equal to 15 percent of the total funds appropriated to carry out this section for the fiscal year. . 
(2)Authorization of appropriationsSection 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended to read as follows: 
 
(m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$210,000,000 for fiscal year 2009; 
(2)$220,000,000 for fiscal year 2010; 
(3)$230,000,000 for fiscal year 2011; 
(4)$240,000,000 for fiscal year 2012; and 
(5)$250,000,000 for fiscal year 2013. . 
(b)Technical and conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)in section 204(b) (42 U.S.C. 5134(b)), by striking Director and inserting Administrator; 
(2)in section 303(b) (42 U.S.C. 5144(b)), by striking Director each place it appears and inserting Administrator; 
(3)in section 326(c)(3) (42 U.S.C. 5165d(c)(3)), by striking Director and inserting Administrator; 
(4)in section 404(b) (42 U.S.C. 5170c(b)), by striking Director each place it appears and inserting Administrator; 
(5)in section 406 (42 U.S.C. 5172), by striking Director each place it appears and inserting Administrator; 
(6)in section 602(a) (42 U.S.C. 5195a(a))— 
(A)in paragraph (4), by striking Director and inserting Administrator; and 
(B)by striking paragraph (7) and inserting the following: 
 
(7)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. ; 
(7)in sections 603 through 613 (42 U.S.C. 5195b et seq.), by striking Director each place it appears and inserting Administrator; 
(8)in sections 616 and 621 (42 U.S.C. 5196f and 5197), by striking Director each place it appears and inserting Administrator; 
(9)in section 622 (42 U.S.C. 5197a)— 
(A)in subsection (a), by striking Director each place it appears and inserting Administrator; 
(B)in subsection (b), by striking Director and inserting Administrator; and 
(C)in subsection (c)— 
(i)by striking Director the first place it appears and inserting Administrator; and 
(ii)by striking Director of the Federal Emergency Management Agency each place it appears and inserting Administrator; 
(10)in sections 623 and 624 (42 U.S.C. 5197b and 5197c), by striking Director each place it appears and inserting Administrator; and 
(11)in section 629 (42 U.S.C. 5197h), by striking Director each place it appears and inserting Administrator. 
(c)Program eligibilitySection 203(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e)) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following: 
 
(2)Flood control projects 
(A)In generalA State may use not more than 25 percent of the financial assistance under this section made available to the State in a fiscal year (including any such financial assistance made available to local governments of the State) for flood control projects. 
(B)DefinitionIn this paragraph, the term flood control project— 
(i)means— 
(I)a project relating to the construction, demolition, repair, or improvement of a dam, dike, levee, floodwall, seawall, groin, jetty, or breakwater; 
(II)a waterway channelization; or 
(III)an erosion project relating to beach nourishment or renourishment; and 
(ii)does not include any project the maintenance of which is the responsibility of a Federal department or agency, including the Corps of Engineers. . 
903.Community preparednessTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311), as amended by section 901 of this Act, is amended by adding at the end the following: 
 
526.Community Preparedness 
(a)In generalThe Administrator shall assist State, local, and tribal governments in enhancing and promoting the preparedness of individuals and communities for natural disasters, acts of terrorism, and other man-made disasters. 
(b)CoordinationWhere appropriate, the Administrator shall coordinate with private sector and nongovernmental organizations to promote community preparedness. 
(c)DirectorThe Administrator shall appoint a Director of Community Preparedness to coordinate and oversee the Agency’s community preparedness activities. . 
904.Metropolitan Medical Response System 
(a)In generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 804 of this Act, is amended by adding at the end the following: 
 
2042.Metropolitan Medical Response System 
(a)In generalThere is in the Department a Metropolitan Medical Response System, which shall assist State, local, and tribal governments in preparing for and responding to mass casualty incidents resulting from natural disasters, acts of terrorism and other man-made disasters. 
(b)Financial assistance 
(1)Authorization of grants 
(A)In generalThe Secretary, through the Administrator, may make grants under this section to State, local, and tribal governments to assist in preparing for and responding to mass casualty incidents resulting from natural disasters, acts of terrorism, and other man-made disasters. 
(B)ConsultationIn developing guidance for grants authorized under this section, the Administrator shall consult with the Chief Medical Officer. 
(2)Use of funds 
(A)In generalA grant made under this section may be used in support of public health and medical preparedness, including— 
(i)medical surge capacity; 
(ii)mass prophylaxis; 
(iii)chemical, biological, radiological, nuclear, and explosive detection, response, and decontamination capabilities; 
(iv)mass triage; 
(v)planning; 
(vi)information sharing and collaboration capabilities; 
(vii)medicinal stockpiling; 
(viii)fatality management; 
(ix)training and exercises; 
(x)integration and coordination of the activities and capabilities of public health personnel and medical care providers with those of other emergency response providers as well as private sector and nonprofit organizations; and 
(xi)such other activities as the Administrator may provide. 
(3)Eligibility 
(A)In generalAny jurisdiction that received funds through the Metropolitan Medical Response System in fiscal year 2008 shall be eligible to receive a grant under this section. 
(B)Additional jurisdictions 
(i)Unrepresented States 
(I)In generalFor any State in which no jurisdiction received funds through the Metropolitan Medical Response System in fiscal year 2008, or in which funding was received only through another State, the metropolitan statistical area in such State with the largest population shall be eligible to receive a grant under this section. 
(II)LimitationFor each of fiscal years 2009 through 2011, no jurisdiction that would otherwise be eligible to receive grants under subclause (I) shall receive a grant under this section if it would result in any jurisdiction under subparagraph (A) receiving less funding than such jurisdiction received in fiscal year 2008. 
(ii)Other jurisdictions 
(I)In generalThe Administrator, at the discretion of the Administrator, may determine that additional jurisdictions are eligible to receive grants under this section. 
(II)LimitationFor each of fiscal years 2009 through 2011, the eligibility of any additional jurisdiction to receive grants under this section is subject to the availability of appropriations beyond that necessary to— 
(aa)ensure that each jurisdiction eligible to receive a grant under subparagraph (A) does not receive less funding than such jurisdiction received in fiscal year 2008; and 
(bb)provide grants to jurisdictions eligible under clause (i). 
(C)Regional coordinationThe Administrator shall ensure that each recipient of a grant under this section, as a condition of receiving such grant, is actively coordinating its preparedness efforts with surrounding jurisdictions, with the government of the State in which the jurisdiction is located, and with emergency response providers from all relevant disciplines, to effectively enhance regional preparedness. 
(4)Distribution of funds 
(A)AllocationFor each fiscal year, the Administrator shall allocate funds for grants under this section among eligible jurisdictions in the same manner that such allocations were made in fiscal year 2008. 
(B)State distribution of funds 
(i)In generalThe Administrator shall distribute grant funds under this section to the State in which the jurisdiction receiving a grant under this section is located. 
(ii)Pass throughSubject to clause (iii), not later than 45 days after the date on which a State receives grant funds under clause (i), the State shall provide the jurisdiction receiving the grant 100 percent of the grant funds. 
(iii)ExceptionThe Administrator, in the discretion of the Administrator, may permit a State to provide to a jurisdiction receiving a grant under this section 90 percent of the grant funds awarded if doing so would not result in any jurisdiction eligible for a grant under paragraph (3)(A) receiving less funding than such jurisdiction received in fiscal year 2008. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out the program— 
(1)$75,000,000 for each of fiscal years 2009 through 2013; and 
(2)such sums as may be necessary for each of fiscal years 2014 and 2015. . 
(b)Program review 
(1)In generalThe Administrator and the Chief Medical Officer shall conduct a review of the Metropolitan Medical Response System authorized under section 2042 of the Homeland Security Act of 2002, as added by subsection (a), including an examination of— 
(A)the goals and objectives of the Metropolitan Medical Response System; 
(B)the extent to which the goals and objectives are being met; 
(C)the performance metrics that can best help assess whether the Metropolitan Medical Response System is succeeding; 
(D)how the Metropolitan Medical Response System can be improved; 
(E)how the Metropolitan Medical Response System does or does not relate to other Department-supported preparedness programs; 
(F)how eligibility for financial assistance, and the allocation of financial assistance, under the Metropolitan Medical Response System, should be determined; and 
(G)the resource requirements of the Metropolitan Medical Response System. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator and the Chief Medical Officer shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the results of the review under this subsection. 
(c)Technical and conforming amendmentSection 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is repealed. 
905.Emergency management assistance compactSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking 2008 and inserting 2009. 
906.Clarification on use of fundsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking Grants and all that follows through used and inserting the following: The Administrator shall permit the recipient of a grant under section 2003 or 2004 to use grant funds; and 
(B)in paragraph (10), by inserting , regardless of whether such analysts are current or new full-time employees or contract employees after analysts; and 
(2)in subsection (b)— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following: 
 
(3)Limitations on discretion 
(A)In generalWith respect to the use of amounts awarded to a grant recipient under section 2003 or 2004 for personnel costs in accordance with paragraph (2) of this subsection, the Administrator may not— 
(i)impose a limit on the amount of the award that may be used to pay for personnel, or personnel-related, costs that is higher or lower than the percent limit imposed in paragraph (2)(A); or 
(ii)impose any additional limitation on the portion of the funds of a recipient that may be used for a specific type, purpose, or category of personnel, or personnel-related, costs. 
(B)AnalystsIf amounts awarded to a grant recipient under section 2003 or 2004 are used for paying salary or benefits of a qualified intelligence analyst under subsection (a)(10), the Administrator shall make such amounts available without time limitations placed on the period of time that the analyst can serve under the grant. . 
907.Commercial Equipment Direct Assistance ProgramTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.), as amended by section 904 of this Act, is amended by adding at the end the following: 
 
2043.Commercial Equipment Direct Assistance Program 
(a)EstablishmentThe Secretary, through the Administrator, is authorized to provide equipment, equipment training, and equipment technical assistance to assist State and local law enforcement and other emergency response providers in preventing, preparing for, protecting against, responding to, and recovering from natural disasters, acts of terrorism, and other man-made disasters. 
(b)EligibilityA law enforcement agency, fire department, emergency medical service, emergency management agency, public safety agency, or other emergency response agency shall be eligible to apply for direct equipment, training, and technical assistance under this section, if such an applicant— 
(1)has not received equipment funding or other assistance under a grant under the Assistance to Firefighters Grant Program during the 2-year period ending on the application deadline for the Commercial Equipment Direct Assistance Program in any fiscal year; and 
(2)has not received equipment funding, or other assistance under a grant under section 2003 during the 2-year period ending on the application deadline for the Commercial Equipment Direct Assistance Program in any fiscal year. 
(c)Application 
(1)In generalAn applicant for direct equipment, training, or technical assistance under this section shall submit such information in support of the application as the Administrator may require, including an explanation of how any requested equipment will be used to support a system of mutual aid among neighboring jurisdictions. 
(2)State concurrence 
(A)In generalAn emergency response agency submitting an application for direct equipment, training, or technical assistance under this section shall provide a copy of the application to the State within which the agency is located not later than the date on which the agency submits the application to the Administrator. 
(B)NoticeIf the Governor of a State determines that the application of an emergency response agency provided under subparagraph (A) is inconsistent with the homeland security plan of that State, or otherwise does not support the application, not later than 30 days after receipt of that application the Governor shall— 
(i)notify the Administrator, in writing, of that fact; and 
(ii)provide an explanation of the reason for not supporting the application. 
(d)Limitations on direct assistance 
(1)Training and technical assistanceNot more than 40 percent of the amount appropriated pursuant to the authorization of appropriations under this section in any fiscal year may be used to pay for training and technical assistance. 
(2)Voluntary consensus standardsThe Administrator may not directly provide to a law enforcement or other emergency response agency under this section equipment that does not meet applicable voluntary consensus standards, unless the agency demonstrates that there are compelling reasons for such provision of equipment. 
(3)Prohibition and other useNo amount appropriated pursuant to the authorization of appropriations under this section may be used for an assessment and validation program or for any other purpose or program not provided for in this section. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2009 through 2012. . 
908.Task force for emergency readinessTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 903 of this Act, is amended by adding at the end the following: 
 
527.Task force for emergency readiness 
(a)DefinitionsIn this section— 
(1)the term national planning scenarios means the national planning scenarios developed under section 645 of the Post Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 745); and 
(2)the term operational readiness has the meaning given that term in section 641 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741). 
(b)Pilot program 
(1)In generalThe Administrator, in coordination with the Secretary of Defense, shall establish, for the purposes set out in subsection (c), a Task Force for Emergency Readiness pilot program for fiscal years 2010, 2011, and 2012. 
(2)Task force establishmentUnder the program described in paragraph (1), the Administrator shall establish a Task Force for Emergency Readiness in not fewer than 5 States. 
(3)Task force membershipEach task force established under the program under this subsection shall consist of— 
(A)State and local emergency planners from the applicable State, including National Guard planners in State status, appointed by the Governor of the applicable State; 
(B)experienced emergency planners from the Agency, designated by the Administrator, in conjunction with the Regional Administrator for the applicable State; and 
(C)experienced emergency planners from the Department of Defense, designated by the Secretary of Defense, which may include civilian and military personnel. 
(c)PurposesThe purpose of the Task Force for Emergency Readiness pilot program authorized under subsection (b) is to assist each State participating in the pilot program in— 
(1)planning to prevent, prepare for, protect against, respond to, and recover from catastrophic incidents, including, as appropriate, incidents identified in the national planning scenarios; 
(2)coordinating the planning efforts of the State with those of other States; 
(3)coordinating planning efforts of the State with those of the Federal Government; 
(4)using plans developed to respond to catastrophic incidents for training and exercises consistent with section 648 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748); and 
(5)monitoring and improving the operational readiness of the State, consistent with the national preparedness system required by chapter 1 of subtitle C of title VI of the Post Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741 et seq.). 
(d)DirectionThe planning activities of a task force established under this section shall be directed by the Governor of the applicable State. 
(e)Participating StatesThe States participating in the Task Force for Emergency Readiness pilot program shall be selected— 
(1)by the Administrator, with the consent of the Governor of the applicable State and in coordination with the Regional Administrator of the applicable region of the Agency; and 
(2)to the maximum extent practicable, from different regions of the Agency. 
(f)ReportNot later than 2 years after the date of enactment of the Department of Homeland Security Authorization Act of 2008 and 2009, the Administrator, in conjunction with the Assistant Secretary of Defense for Homeland Defense, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the implementation and effectiveness of the Task Force for Emergency Readiness pilot program, and shall provide recommendations for modifications to or expansion of the program. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. . 
909.Technical and conforming amendments 
(a)In generalSection 514 of the Homeland Security Act of 2002 (6 U.S.C. 321c) is amended by adding at the end the following: 
 
(d)Director of grant programsThere shall be in the Agency a Director of Grant Programs, who shall be appointed by the President by and with the advice and consent of the Senate. . 
(b)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— 
(1)by inserting after the item relating to section 524 the following: 
 
 
Sec. 525. National planning. 
Sec. 526. Community Preparedness. 
Sec. 527. Task force for emergency readiness.  ; and 
(2)by adding after the item relating to section 2041, as added by section 804 of this Act, the following: 
 
 
Sec. 2042. Metropolitan Medical Response System. 
Sec. 2043. Commercial Equipment Direct Assistance Program.  . 
XNational bombing prevention Act 
1001.Bombing prevention 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by section 501 of this Act, is amended by adding at the end the following: 
 
210G.Office for Bombing Prevention 
(a)In generalThere is in the Department an Office for Bombing Prevention (in this section referred to as the Office) within the Office of Infrastructure Protection. 
(b)ResponsibilitiesThe Office shall have the primary responsibility within the Department for enhancing the ability, and coordinating the efforts, of the Nation to deter, detect, prevent, protect against, and respond to terrorist explosive attacks, including by— 
(1)serving as the lead agency of the Department for ensuring that programs designed to counter terrorist explosive attacks nationwide, function together efficiently to meet the evolving threat from explosives and improvised explosive devices; 
(2)coordinating, in consultation with the National Domestic Preparedness Consortium of the Department and in coordination with the Attorney General, national and intergovernmental bombing prevention training activities to ensure those activities work toward achieving common national goals; 
(3)conducting, in coordination with the Attorney General, analysis of the capabilities and requirements necessary for State and local governments to deter, prevent, detect, protect against, and assist in any response to terrorist explosive attacks by— 
(A)maintaining a national analysis database on the capabilities of bomb squads, explosive detection canine teams, tactics teams, and public safety dive teams; and 
(B)applying the analysis derived from the database described in subparagraph (A) in— 
(i)evaluating progress toward closing identified gaps relating to applicable national strategic goals and standards; and 
(ii)informing decisions relating to homeland security policy, assistance, training, research, development efforts, and testing and evaluation, and related requirements; 
(4)promoting secure information sharing of sensitive material relating to terrorist explosives and promoting security awareness, including by— 
(A)operating and maintaining a secure information sharing system that allows the sharing of critical information relating to terrorist explosive attack tactics, techniques, and procedures; 
(B)in consultation with the Attorney General, educating the public and private sectors about explosive precursor chemicals; 
(C)working with international partners, in coordination with the Office for International Affairs of the Department and the Attorney General, to develop and share effective practices to deter, prevent, detect, protect, and respond to terrorist explosive attacks; and 
(D)executing national public awareness and vigilance campaigns relating to terrorist explosive threats, preventing explosive attacks, and activities and measures underway to safeguard the Nation; 
(5)assisting, in consultation with the Administrator of the Federal Emergency Management Agency, State and local governments in developing multijurisdictional improvised explosive devices security plans for high-risk jurisdictions; 
(6)helping to ensure, in coordination with the Under Secretary for Science and Technology and the Administrator of the Federal Emergency Management Agency, the identification and availability of effective technology applications through field pilot testing and acquisition of such technology applications by Federal, State, and local governments to deter, prevent, detect, protect, and respond to terrorist explosive attacks; 
(7)coordinating, in consultation with the Attorney General, other departments and agencies of Federal, State, and local government, and the private sector, the efforts of the Department to assist in the development and promulgation of national explosives detection canine training, certification, and performance standards; 
(8)coordinating the efforts to implement within the Department applicable explosives detection training, certification, and performance standards; 
(9)ensuring the implementation of any recommendations and responsibilities of the Department contained in the national strategy described in section 210H, including developing, maintaining, and tracking progress toward achieving objectives to reduce the Nation’s vulnerability to terrorist attacks using explosives or improvised explosive devices; and 
(10)developing, in coordination with the Administrator of the Federal Emergency Management Agency, programmatic guidance and permitted uses for bombing prevention activities funded by homeland security assistance administered by the Department. 
(c)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section— 
(A)$25,000,000 for each of fiscal years 2009 through 2010; and 
(B)such sums as are necessary for each fiscal year thereafter. 
(2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. 
210H.National strategy 
(a)In generalThe President shall develop and periodically update a national strategy to prevent and prepare for terrorist attacks in the United States using explosives or improvised explosive devices. 
(b)DevelopmentNot later than 90 days after the date of enactment of this section, the President shall develop the national strategy described in subsection (a). 
(c)ReportingNot later than 6 months after the date of submission of the report regarding each quadrennial homeland security review conducted under section 621(c), the President shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report regarding the national strategy described in subsection (a), which shall include recommendations, if any, for deterring, preventing, detecting, protecting against, and responding to terrorist attacks in the United States using explosives or improvised explosive devices, including any such recommendations relating to coordinating the efforts of Federal, State, local, and tribal governments, emergency response providers, and the private sector. . 
(b)Technical and Conforming AmendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 210F, as added by section 501 of this Act, the following: 
 
 
Sec. 210G. Office for Bombing Prevention. 
Sec. 210H. National strategy.  . 
1002.Explosives technology development and transfer 
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 703 of this Act, is amended by adding at the end the following: 
 
320.Explosives research and development 
(a)In GeneralThe Secretary, acting through the Under Secretary for Science and Technology, and in coordination with the Under Secretary for National Protection and Programs, the Attorney General, the Secretary of Defense, and the head of any other relevant Federal department or agency, shall— 
(1)evaluate and assess nonmilitary research, development, testing, and evaluation activities of the Federal Government relating to the detection and prevention of, protection against, and response to explosive attacks within the United States; and 
(2)make recommendations for enhancing coordination of the research, development, testing, and evaluation activities described in paragraph (1). 
(b)Military researchThe Secretary, acting through the Under Secretary for Science and Technology, and in coordination with the Under Secretary for National Protection and Programs, shall coordinate with the Secretary of Defense, the Attorney General, and the head of any other relevant Federal department or agency to ensure that, to the maximum extent possible, military information and research, development, testing, and evaluation activities relating to the detection and prevention of, protection against, and response to explosive attacks, and the development of tools and technologies necessary to neutralize and disable explosive devices, are applied to nonmilitary uses. 
321.Technology transfer 
(a)In GeneralThe Secretary, acting through the Under Secretary for Science and Technology, and in coordination with the Under Secretary for National Protection and Programs and the Attorney General, shall establish a technology transfer program to facilitate the identification, modification, and commercialization of technology and equipment for use by State and local governmental agencies, emergency response providers, and the private sector to deter, prevent, detect, protect, and respond to explosive attacks within the United States. 
(b)ProgramThe activities under the program established under subsection (a) shall include— 
(1)applying the analysis conducted under section 210G(b)(3) of the capabilities and requirements of bomb squads, explosive detection canine teams, tactical teams, and public safety dive teams of State and local governments, to assist in the determination of training and technology requirements for State and local governments, emergency response providers, and the private sector; 
(2)identifying available technologies designed to deter, prevent, detect, protect, or respond to explosive attacks that have been, or are in the process of being, developed, tested, evaluated, or demonstrated by the Department, other Federal agencies, the private sector, foreign governments, or international organizations; 
(3)reviewing whether a technology described in paragraph (2) may be useful in assisting Federal, State, or local governments, emergency response providers, or the private sector in detecting, deterring, preventing, or responding to explosive attacks; 
(4)communicating, in coordination with the Attorney General, to Federal, State, and local governments, emergency response providers, and the private sector the availability of any technology described in paragraph (2), including providing the specifications of such technology, indicating whether such technology satisfies applicable standards, and identifying grants, if any, available from the Department to purchase such technology; and 
(5)developing and assisting in the deployment of electronic countermeasures to protect high-risk critical infrastructure and key resources. 
(c)Working GroupTo facilitate the transfer of military technologies, the Secretary, acting through the Under Secretary for Science and Technology, in coordination with the Attorney General and the Secretary of Defense, and in a manner consistent with protection of sensitive sources and methods, shall establish a working group, or use an appropriate interagency body in existence on the date of enactment of this section, to advise and assist in the identification of military technologies designed to deter, prevent, detect, protect, or respond to explosive attacks that are in the process of being developed, or are developed, by the Department of Defense or the private sector. . 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 319, as added by section 703 of this Act, the following: 
 
 
Sec. 320. Explosives research and development. 
Sec. 321. Technology transfer.  . 
1003.Savings clauseNothing in this title or the amendments made by this title may be construed to limit or otherwise affect the authorities or responsibilities of the Attorney General. 
XIFederal protective service authorization 
1101.Authorization of Federal protective service personnel 
(a)In GeneralThe Secretary shall ensure that— 
(1)in fiscal year 2009 the Federal Protective Service maintains not fewer than 1,200 full-time equivalent employees, including not fewer than 900 full-time equivalent police officers, inspectors, area commanders, and criminal investigators who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings; and 
(2)in fiscal year 2010 the Federal Protective Service maintains not fewer than 1,300 full-time equivalent employees, including not fewer than 950 full-time equivalent police officers, inspectors, area commanders, and criminal investigators who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings. 
(b)Report 
(1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary shall submit a report on recommendations for a funding structure for the Federal Protective Service to— 
(A)the Committee on Appropriations of the Senate; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Committee on Appropriations of the House of Representatives; 
(D)the Committee on Homeland Security of the House of Representatives; and 
(E)the Committee on Transportation and Infrastructure of the House of Representatives. 
(2)ContentsThe report submitted under this subsection shall include— 
(A)an evaluation of whether all, part, or none of the Federal Protective Service should be funded by fee collections, direct appropriations, or an alternative funding mechanism; 
(B)an evaluation of the basis for assessing any security fees charged to agencies which utilize the Federal Protective Service, including whether such fees should be assessed based on square footage of facilities or by some other means; and 
(C)an evaluation of assessing an enhanced security fee, in addition to a basic security fee, to facilities or agencies which require an enhanced level of service from the Federal Protective Service. 
(c)Adjustment of feesThe Federal Protective Service shall adjust fees as necessary to ensure collections are sufficient to carry out subsection (a). 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (a)— 
(1)$650,000,000 for fiscal year 2009; and 
(2)$675,000,000 for fiscal year 2010. 
(e)Savings clauseNothing in this section shall prohibit the Federal Protective Service from continuing to provide reimbursable security and law enforcement services as requested by other Federal agencies and organizations, without limitation to the appropriations authorized by this section. 
1102.Report on personnel needs of the Federal protective service 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall enter into a contract with an independent consultant to— 
(1)prepare a report that recommends the appropriate level and composition of staffing required to accomplish the law enforcement response, proactive patrols, 24-hour service in major metropolitan areas, support to building security committees, assistance with emergency plans, supervision and monitoring of contract guards, implementation and maintenance of security systems and countermeasures, and other missions of the Federal Protective Service, including recommendations for full-time equivalent police officers, inspectors, area commanders, criminal investigators, canine units, administrative and support staff, and contract security guards; and 
(2)submit the report to— 
(A)the Secretary; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Committee on Homeland Security of the House of Representatives; 
(D)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(E)the Committees on Appropriations of the Senate and the House of Representatives. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section. 
1103.Authority for Federal protective service officers and investigators to carry weapons during off-duty timesSection 1315(b)(2) of title 40, United States Code, is amended by striking While engaged in the performance of official duties, an and inserting An. 
1104.Amendments relating to the civil service retirement system 
(a)Amendments relating to the civil service retirement system 
(1)DefinitionsSection 8331 of title 5, United States Code, as amended by section 815 of this Act, is amended by adding at the end the following: 
 
(34)Federal protective service officer means an employee in the Federal Protective Service, Department of Homeland Security— 
(A)who holds a position within the GS–0083, GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in effect as of September 1, 2007 or any successor position; and 
(B)who are authorized to carry firearms and empowered to make arrests in the performance of duties related to the protection of buildings, grounds and property that are owned, occupied, or secured by the Federal Government (including any agency, instrumentality or wholly owned or mixed-ownership corporation thereof) and the persons on the property, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties in 1 or more positions (as described under subparagraph (A)) for at least 3 years. . 
(2)Deductions, contributions, and depositsSection 8334 of title 5, United States Code, as amended by section 815 of this Act, is amended— 
(A)in subsection (a)(1)(A), by inserting Federal protective service officer, before or customs and border protection officer,; and 
(B)in the table contained in subsection (c), by adding at the end the following: 
 
 
 
 
Federal Protective Service Officer7.5After June 29, 2009.    . 
(3)Mandatory separationThe first sentence of section 8335(b)(1) of title 5, United States Code, as amended by section 815 of this Act, is amended by inserting Federal protective service officer, before or customs and border protection officer,. 
(4)Immediate retirementSection 8336 of title 5, United States Code, as amended by section 815 of this Act, is amended— 
(A)in subsection (c)(1), by inserting Federal protective service officer, before or customs and border protection officer,; and 
(B)in subsections (m) and (n), by inserting as a Federal protective service officer, before or as a customs and border protection officer,. 
(b)Amendments relating to the Federal employees retirement system 
(1)DefinitionsSection 8401 of title 5, United States Code, as amended by section 815 of this Act, is amended by adding at the end the following: 
 
(39)Federal protective service officer means an employee in the Federal Protective Service, Department of Homeland Security— 
(A)who holds a position within the GS–0083, GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in effect as of September 1, 2007 or any successor position; and 
(B)who are authorized to carry firearms and empowered to make arrests in the performance of duties related to the protection of buildings, grounds and property that are owned, occupied, or secured by the Federal Government (including any agency, instrumentality or wholly owned or mixed-ownership corporation thereof) and the persons on the property, including any such employee who is transferred directly to a supervisory or administrative position in the Department of Homeland Security after performing such duties in 1 or more positions (as described under subparagraph (A)) for at least 3 years. . 
(2)Immediate retirementParagraphs (1) and (2) of section 8412(d) of title 5, United States Code, as amended by section 815 of this Act, are amended by inserting Federal protective service officer, before or customs and border protection officer,. 
(3)Computation of basic annuitySection 8415(h)(2) of title 5, United States Code, as amended by section 815 of this Act, is amended by inserting Federal protective service officer, before or customs and border protection officer,. 
(4)Deductions from payThe table contained in section 8422(a)(3) of title 5, United States Code, as amended by section 815 of this Act, is amended by adding at the end the following: 
 
 
 
 
Federal Protective Service Officer7.5After June 29, 2009.    . 
(5)Government contributionsParagraphs (1)(B)(i) and (3) of section 8423(a) of title 5, United States Code, as amended by section 815 of this Act, are amended by inserting Federal protective service officer, before customs and border protection officer, each place it appears. 
(6)Mandatory separationSection 8425(b)(1) of title 5, United States Code, as amended by section 815 of this Act, is amended— 
(A)by inserting Federal protective service officer who, before or customs and border protection officer, the first place it appears; and 
(B)inserting Federal protective service officer, before or customs and border protection officer, the second place it appears. 
(c)Maximum age for original appointmentSection 3307 of title 5, United States Code, is amended by adding at the end the following: 
 
(h)The Secretary of Homeland Security may determine and fix the maximum age limit for an original appointment to a position as a Federal protective service officer, as defined by section 8401(39). . 
(d)RegulationsAny regulations necessary to carry out the amendments made by this section shall be prescribed by the Director of the Office of Personnel Management in consultation with the Secretary. 
(e)Effective date; transition rules; funding 
(1)Effective dateThe amendments made by this section shall become effective on the later of June 30, 2009, or the first day of the first pay period beginning at least 6 months after the date of the enactment of this Act. 
(2)Transition rules 
(A)Nonapplicability of mandatory separation provisions to certain individualsThe amendments made by subsections (a)(3) and (b)(6), respectively, shall not apply to an individual first appointed as a Federal protective service officer before the effective date under paragraph (1). 
(B)Treatment of prior Federal protective service officer service 
(i)General ruleExcept as provided in clause (ii), nothing in this section shall be considered to apply with respect to any service performed as a Federal protective service officer before the effective date under paragraph (1). 
(ii)ExceptionService described in section 8331(34) and 8401(39) of title 5, United States Code (as amended by this section) rendered before the effective date under paragraph (1) may be taken into account to determine if an individual who is serving on or after such effective date then qualifies as a Federal protective service officer by virtue of holding a supervisory or administrative position in the Department of Homeland Security. 
(C)Minimum annuity amountThe annuity of an individual serving as a Federal protective service officer on the effective date under paragraph (1) pursuant to an appointment made before that date shall, to the extent that its computation is based on service rendered as a Federal protective service officer on or after that date, be at least equal to the amount that would be payable to the extent that such service is subject to the Civil Service Retirement System or Federal Employees Retirement System, as appropriate, by applying section 8339(d) of title 5, United States Code, with respect to such service. 
(D)Rule of constructionNothing in the amendment made by subsection (c) shall be considered to apply with respect to any appointment made before the effective date under paragraph (1). 
(3)Fees and authorizations of appropriations 
(A)FeesThe Federal Protective Service shall adjust fees as necessary to ensure collections are sufficient to carry out amendments made in this section. 
(B)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
(4)Election 
(A)Incumbent definedFor purposes of this paragraph, the term incumbent means an individual who is serving as an Federal protective service officer on the date of the enactment of this Act. 
(B)Notice requirementNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall take measures reasonably designed to ensure that incumbents are notified as to their election rights under this paragraph, and the effect of making or not making a timely election. 
(C)Election available to incumbents 
(i)In generalAn incumbent may elect, for all purposes, either— 
(I)to be treated in accordance with the amendments made by subsection (a) or (b), as applicable; or 
(II)to be treated as if subsections (a) and (b) had never been enacted. 
(ii)Failure to make a timely electionFailure to make a timely election under clause (i) shall be treated in the same way as an election made under clause (i)(I) on the last day allowable under clause (iii). 
(iii)DeadlineAn election under this subparagraph shall not be effective unless it is made at least 14 days before the effective date under paragraph (1). 
(5)DefinitionFor the purposes of this subsection, the term Federal protective service officer has the meaning given such term by section 8331(34) or 8401(39) of title 5, United States Code (as amended by this section). 
(6)ExclusionNothing in this section or any amendment made by this section shall be considered to afford any election or to otherwise apply with respect to any individual who, as of the day before the date of the enactment of this Act— 
(A)holds a positions within the Federal Protective Service; and 
(B)is considered a law enforcement officers for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, by virtue of such position. 
1105.Federal protective service contracts 
(a)Prohibition on award of contracts to any business concern owned, controlled, or operated by an individual convicted of a felony 
(1)In generalThe Secretary, acting through the Assistant Secretary of U.S. Immigration and Customs Enforcement— 
(A)shall promulgate regulations establishing guidelines for the prohibition of contract awards for the provision of guard services under the contract security guard program of the Federal Protective Service to any business concern that is owned, controlled, or operated by an individual who has been convicted of a felony; and 
(B)may consider permanent or interim prohibitions when promulgating the regulations. 
(2)ContentsThe regulations under this subsection shall— 
(A)identify which serious felonies may prohibit a contractor from being awarded a contract; 
(B)require contractors to provide information regarding any relevant felony convictions when submitting bids or proposals; and 
(C)provide guidelines for the contracting officer to assess present responsibility, mitigating factors, and the risk associated with the previous conviction, and allow the contracting officer to award a contract under certain circumstances. 
(b)RegulationsNot later than 6 months after the date of the enactment of this Act, the Secretary shall issue regulations to carry out this section. 
(c)Report on government-wide applicabilityNot later than 18 months after the date of enactment of the Act, the Administrator for Federal Procurement Policy shall submit a report on establishing similar guidelines government-wide to— 
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Oversight and Government Reform of the House of Representatives. 
 
